ACCEPTED
                                                                                       01-13-00816-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  4/16/2015 1:30:02 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

                            NO. 01-13-00816-CV

                                       In The                          FILED IN
                    First District Court of Appeals of Texas    1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                    at Houston                  4/16/2015 1:30:02 PM
                                                                CHRISTOPHER A. PRINE
    Retaka Romeo Nelson, Appellant vs. Shannon Brochette                Clerk
                                                               Nelson, Appellee



                               On Appeal From

                  District Court No. 308, Cause 2012-04063

                             Harris County, Texas

             THIRD AMENDED MOTION FOR REHEARING




                                          Retaka Nelson
                                          P.O. Box 7367
                                          Los Angeles, CA 90007
                                          Tel: (832) 590-9295
                                          Email: thetakesta@gmail.com
                                          Appellant-Petitioner, Pro Se




Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV
                          Identity of Parties and Counsel

PETITIONER/CROSS-RESPONDENT/APPELLANT: RETAKA ROMEO NELSON

                                              Leif A. Olson
                                              State Bar No. 24032801
                                              leif@olsonappeals.com
                                              PMB 188
                                              4830 Wilson Road, Suite 300
                                              Humble, Texas 77396
                                              (281) 849-8382
                                              Former Counsel on appeal

                                              Edward C. Burwell
                                              5151 Katy Freeway, Suite 140
                                              Houston, Texas 77007
                                              Former counsel in trial court

                                              Retaka Nelson
                                              P.O. Box 7367
                                              Los Angeles, CA 90007
                                              thetakesta@gmail.com
                                              (832) 590-9295
                                              Appellant-Petitioner, Pro Se

RESPONDENT/CROSS-PETITIONER/APPELLEE: SHANNON BROCHETTE NELSON

                                              Shari Goldsberry
                                              State Bar No. 24038398
                                              shari@goldsberrylaw.com
                                              3027 Marina Bay Drive, Suite 108
                                              League City, Texas 77573
                                              (281) 533-3030
                                              Counsel on appeal

                                              D. Michelle Tewal
                                              950 Gemini, Suite 6
                                              Houston, Texas 77058
                                              Former Counsel in trial court


Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV           Page i
                                                  Table of Contents




Identity of Parties and Counsel ..................................................................................... i
Table of Contents ......................................................................................................... ii
Index of Authorities ..................................................................................................... iii
Statement of the Case ................................................................................................... v
Statement on Oral Argument ....................................................................................... vi
Issues Presented............................................................................................................. vii
Glossary ..................................................................................................................... viii
   I. The trial court erred in rendering a judgment and order sustaining contest to
   pauper’s oath without notice and hearing. ................................................................ 1
Statement of Facts......................................................................................................... 1
Summary of Argument ................................................................................................. 1
Argument ...................................................................................................................... 2
       A. No Proof of Notice........................................................................................ 2
       B.      No Proof of Hearing ..................................................................................... 3
       C.      Fundamental Error of Due Process Violation .............................................. 4
       D. Any Craddock Requirements........................................................................ 5
   II. The trial court erred in rendering a final divorce decree without proper service
   of the counter-petition and citation ........................................................................... 7
Statement of Facts ........................................................................................................ 7
Summary of Argument ................................................................................................. 7
Argument ...................................................................................................................... 8
       A. Fundamental Error of Due Process Violation .............................................. 8
       B.      No Waiver of Service ................................................................................. 10
       C.      Any Craddock Requirements...................................................................... 13
Conclusion .................................................................................................................. 15
Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV                                                   Page ii
Prayer .......................................................................................................................... 16
Certificate of Compliance .......................................................................................... 17
Certificate of Conference ........................................................................................... 17
Certificate of Service .................................................................................................. 18
Unsworn Declaration .................................................................................................. 19
Appendix .................................................................................................................... 20


                                                 Index of Authorities

CASES

Armstrong v. Manzo,380 U.S. 545, 550, 85 S. Ct. 1187, 1190, 14 L. Ed. 2d 62 (1965) 5
Broussard v. Davila, 352 S.W.2d 753, 754 (Tex. Civ. App.—San Antonio 1961, no
   writ) .......................................................................................................................... 9
Caldwell II, 154 S.W.3d at 97 n.1 .............................................................................. 14
Carr v. Smith, 22 S.W.2d 3d 128 (Tex.App. –Fort Worth, 2000, pet. denied) .......... 14
Cf. Perkola v. Koelling & Assocs., Inc., 601 S.W.2d 110, 112 (Tex.Civ.App.-Dallas
   1980, writ dism'd) ................................................................................................... 10
Cotton v. Cotton, 57 S.W.3d 506, 511 (Tex. App.--Waco 2001, no pet.) ................. 11
Craddock v. Sunshine Bus Lines, Inc., 134 Tex. 388, 133 S.W.2d 124 (1939) ........... 5
Craddock, 1331 at S.W.2d 126 .................................................................................... 6
Director, State Employees Workers' Compensation Div. vs. Evans, 889 S.W.2d 266,
   270 (Tex. 1994) ........................................................................................................ 7
Dolgencorp. Vs. Lerma, 288 S.W.3d 922, 929 (Tex. 2009) ........................................ 7
Dolly v. Aethos Commc’ns Sys., Inc., 10 S.W.3d 384, 388 (Tex. App.—Dallas 2000,
   no pet.) ...................................................................................................................... 9
Ferguson & Co. v. Roll, 776 S.W.2d 692, 698 (Tex.App.—Dallas 1989, no writ)..... 5
Frederick v. Sebastian, Case 01-13-00727-CV (Tex. App. – Houston [1st Dist.], Oct.
   21, 2014) ................................................................................................................... 3
Gen. Elec. Co. v. Falcon Ridge Apts., 811 S.W.2d 942, 944 (Tex.1991). ................. 10
Green v. Green, 424 S.W.2d 479, 481 (Tex.Civ.App.-Tyler 1968, no writ); ............ 10
In Re: Texas Department of Family and Protective Services, Realtor, Case 01–13–
   00623–CV (Tex. App. – Houston [1st Dist.], Oct. 11, 2013) ................................ 11
Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV                                                    Page iii
Kastleman, v. Kastleman; Case 03-13-00133-CV (Tex. App. – Austin [3rd Dist.], Oct.
   23, 2014)(Before Justices Puryear, Rose, and Goodwin; On Motion For
   Rehearing; Supplemental Opinion) .......................................................................... 5
Nabelek v. City of Houston, Case 01-06-01097-CV (Tex. App. – Houston [1st Dist.],
   Nov. 26, 2008) ........................................................................................................ 14
Primate Constr., Inc. v. Silver, 884 S.W.2d 151, 153 (Tex. 1994) (citation omitted).
   ................................................................................................................................ 14
Rabbit Creek Oil Co. v. Shell Pet. Corp., Tex. Civ. App. 66 S.W.2d 737 .................. 4
Smith v. Amarillo Hosp. Dist., 672 S.W.2d 615, 617 (Tex.App.-Amarillo 1984, no
   writ) ........................................................................................................................ 11
St. Louis & S.F.R. Co. v. Hale, 109 Tex. 251, 206 S.W. 75 (1918) .......................... 12
State v. Blue Diamond Oil Corp., Tex. Civ. App. 76 S.W.2d 852 .............................. 4
State v. Bristol Hotel Asset Co., 65 S.W.3d 638, 642–43 (Tex. 2001) (citation
   omitted)..................................................................................................................... 9
Texaco, 925 S.W.2d at 590......................................................................................... 13
Turner v. Turner, No. 14-98-00510-CV, 1999 WL 33659, at *3 (Tex. App.—
   Houston [14th Dist.], Jan. 28, 1999, no pet.) ......................................................... 10
Walling v. Metcalfe, 863 S.W.2d 56, 58 (Tex.1993).................................................. 10
Wilson v. Dunn No. C-7796. 800 S.W.2d 833 (1990) ................................................ 14
STATUTES

Tex. Fam. Code § 153.001 ........................................................................................... 6
Tex. Fam.Code § 153.502(a-1) .................................................................................... 6
RULES

Tex. R. App. P. 34.6(f) ................................................................................................. 4
Tex. R. C. P. Rule 266 ................................................................................................ 14
Tex. R. Civ. P. 107 ....................................................................................................... 9
Tex. R. Civ. P. 21a ....................................................................................................... 3
Tex. R. Civ. P. 34.6(f)(4) ............................................................................................. 3
Tex. R. Civ. P. Rule 106............................................................................................... 9
Tex. R. Civ. P. Rule 124............................................................................................. 13
Tex. R. Civ. P. Rule 99(a) .......................................................................................... 14
Tex.R.Civ.P. 239a ........................................................................................................ 3


Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV                                                     Page iv
CONSTITUTIONAL PROVISIONS

Tex. Const. Article I § 30(2) ........................................................................................ 6


                                           Statement of the Case



Nature of the case                   Divorce with children

Trial court                          308th District Court
                                     Judge James Lombardino
                                     (sitting as 312th District Court) 1

Trial court                          Retaka petitioned for divorce, demanded a jury, and paid
proceedings                          the jury fee. 2 On the day of the final pretrial hearing,
                                     Shannon amended an earlier motion for sanctions. She
                                     requested the striking of Retaka’s jury demand and
                                     pleadings. 3

Trial court                          The trial court struck Retaka’s jury demand and petition
disposition                          and realigned Shannon as petitioner and Retaka as
                                     respondent.4 Following a bench trial, the trial court
                                     rendered a final decree that appointed as Shannon sole
                                     managing conservator of the couple’s two children. 5




1
  C.R. at 1323–24.
2
  C.R. at 40–45, 657–660.
3
  C.R. at 1513–1515.
4
  5 R.R. 61:7–8, 99:17–22.
5
  C.R. at 1523–63 (decree), C.R. 1525 (appointment).


Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV                                         Page v
                            Statement on Oral Argument


Retaka does not believe that oral argument is necessary.




Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV   Page vi
                                   Issues Presented


Retaka’s statement of the issues presented on rehearing are:

 I. The trial court erred in rendering a judgment and order sustaining contest to
 pauper’s oath without notice and hearing.


  II. The trial court erred in rendering a final divorce decree without proper service
  of the counter-petition and citation.




Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV        Page vii
                                       Glossary

This term:                   Refers to:

C.R. at x                    Court-ordered clerk’s record (filed Dec. 4, 2013)
                             at page x

JanRR xx:yy                  Reporter’s record of Jan. 29, 2013, hearing (filed
                             Feb. 19, 2014) at page x line yy

Retaka                       Appellant Retaka Romeo Nelson

x R.R. yy:zz                 Reporter’s record (filed Jan. 23, 2014) at volume
                             x, page yy, line zz

Shannon                      Appellee Shannon Brochette Nelson




Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV            Page viii
I.    THE TRIAL COURT ERRED IN RENDERING A JUDGMENT AND ORDER
      SUSTAINING CONTEST TO PAUPER’S OATH WITHOUT NOTICE AND HEARING.

                                Statement of Facts

      Retaka filed an affidavit of indigence along with his original divorce

petition. The district clerk responded by sending notice of hearing to contest

Retaka’s affidavit. Retaka used his sister’s address on the filings while he lived

elsewhere. All court-related mail sent to him at his sister’s address was returned to

sender as unknown. As a result he was unaware of the hearing and did not attend.

The trial court sustained the contest by default judgment and order. Retaka was

unable to challenge the sustained contest for abuse of discretion on appeal because

the affidavit was missing as well as any transcript of the March 28, 2012 contest

hearing. The order sustaining the contest was not signed on the 28th, it was signed

on the 30th. The opinion suggested that trial court could sanction Retaka regardless

of a new affidavit of indigence on the basis that the contest to his affidavit of

indigence had already been sustained.


                              Summary of Argument

      The default judgment and order sustaining contest to pauper’s oath is void

or voidable for lack of notice and hearing. Lack of notice is shown on the face of

the record. There is no transcript of the contest hearing, and thus no proof of an

actual hearing. This fundamental error is a due process violation. Therefore,


Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV        Page 1
indigence was established as a matter of law by the filing of his initial and

subsequent uncontested affidavits of inability to pay amicus fees, he was entitled

to a jury trial, and striking his jury demand, pleadings, and rendering judgment

after a bench trial was reversible error.

                                          Argument


    A. NO PROOF OF NOTICE

       Retaka did not receive notice of the contest hearing because all mail sent to

his address on file, sent between February 8, 2012 to October 21st, was returned as

“return to sender – attempted – not known – unable to forward”.6,7,8,9,10 The

following mailed on February 23, 2012 would have been returned to sender:

• district clerk’s contest of affidavit of indigence (C.R. at 122-24)
• notice of hearing (C.R. at 125)
• proposed judgment and order sustaining contest to pauper’s oath (C.R. at 126)
• certificate of service (C.R. at 127)

    Mere “notice left” per Track & Confirm® 11,12 was rebutted 13,14 later as

“unclaimed” 15 in a heard motion 16,17. Even still, there was ample testimony that he

never lived there, that his sister no longer lived there, and thus did not appear18.


6
  C.R. at 120-21 (District Clerk mailed out Feb. 15, 2012 and returned Feb 19th.)
7
  C.R. at 212-13 (District Clerk mailed out Feb. 8, 2012 and returned Feb 11th.)
8
  C.R. at 688-89 (District Clerk mailed out Oct. 5, 2012 and returned Oct 17th.)
9
  C.R. at 706 (District Clerk mailed out Oct. 17, 2012 and returned Oct 21th.)
10
   C.R. at 707 (District Clerk mailed out Oct. 5, 2012 and returned Oct 17th.)
11
   C.R. at 1850
Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV              Page 2
     Recitations in the judgment will not prove service when the record contains no

independent evidence of service, such as a return.” State v. Bristol Hotel Asset Co.,

65 S.W.3d 638, 642–43 (Tex. 2001) (citation omitted). Retaka never received any

postcard notice of the judgment and order sustaining contest as required.19


     B. NO PROOF OF HEARING

The lost affidavit of indigence and March 28, 2012 contest hearing transcript

cannot be replaced by agreement of the parties. Tex. R. Civ. P. 34.6(f)(4) See

emails. (Appendix Tab B). Shannon already thwarted Retaka’s motion for lost and

destroyed records in open court. (9 R.R. 46:24-47:2.).                    The appeals court

ORDERED (“the remainder of the reporter’s record shall be filed in this court

no later than February 28, 2014”)(Appendix Tab D). Still, there’s no affidavit,

no transcript, and no proof that an actual contest hearing occurred.


12
   Judicially notice that “Return Receipt Electronic records are kept for two years from the date
of     mailing.”      http://faq.usps.com/?articleId=219152        ;      USPS      tracking No.
70110470000212857690
13
    Frederick v. Sebastian, Case 01-13-00727-CV (Tex. App. – Houston [1st Dist.], Oct. 21,
2014), holding (“…certified mail envelope reflects that the post office “notified”… and then
returned the item as “unclaimed”…The returned envelope bearing the post office’s “unclaimed”
mark is sufficient to rebut the presumption of service. See Approximately, 261 S.W.3d at 189;
Etheredge, 169 S.W.3d at 382; Rabie, 982 S.W.2d at 197”)
14
   Tex. R. Civ. P. 21a (“Nothing herein shall preclude any party from offering proof that the
notice or instrument was not received…and upon so finding, the court may extend the time for
taking the action required of such party or grant such other relief as it deems just.”)
15
   C.R. at 1691, 1698
16
   C.R. at 1687-1708
17
   9 R.R. 11:15-19 File name in the record is “RR (VOL 09 OF 9) FLD 012314.pdf”
18
   1 R.R. 6:18-32:25. (June 11, 2012 hearing. at record “RR (VOL 01 OF 03) FLD 022614.pdf”)
19
   Tex.R.Civ.P. 239a
Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV                   Page 3
      The order sustaining the contest should be vacated and a new trial granted

because the lost items were necessary to the appeals resolution. Tex. R. App. P.

34.6(f). Retaka and the appeals court requested the affidavit and transcript.


      REQUESTS FOR LOST AFFIDAVIT OF INDIGENCE

      The Request for Documents to Be Included In Clerk's Record (C.R. at 2399-

2427) requested “Petitioner's Pauper's Oath, filed about January 21, 2012.” (C.R. at

2421.) The Appeals Court Orders for Clerks Record (C.R. at 1760, C.R. at 2426)

requested affidavits of indigence and documents at Appellant’s request (Appendix

Tab C; Appendix Tab D). The affidavit was timely requested.

      REQUESTS FOR LOST TRANSCRIPT OF CONTEST HEARING

      The Request to Prepare Reporter's Record Reporters Record (C.R. at 2394-

2398), requested “March 28, 2012 Hearing Transcript (C.R. at 2396) The emails to

court reports requested supplementation. (Appendix Tab B). The transcript was

timely requested.


   C. FUNDAMENTAL ERROR OF DUE PROCESS VIOLATION

      Where the statute requires notice and hearing, such prerequisite is

jurisdictional, and its omission renders the order void. Rabbit Creek Oil Co. v.

Shell Pet. Corp., Tex. Civ. App. 66 S.W.2d 737; State v. Blue Diamond Oil Corp.,

Tex. Civ. App. 76 S.W.2d 852


Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV          Page 4
       Retaka may raise fundamental error for the first time in this motion for

rehearing. 20 See Kastleman, v. Kastleman; Case 03-13-00133-CV (Tex. App. –

Austin [3rd Dist.], Oct. 23, 2014)(Before Justices Puryear, Rose, and Goodwin; On

Motion For Rehearing; Supplemental Opinion). Failure to give notice violates "the

most rudimentary demands of due process of law." Armstrong v. Manzo,380 U.S.

545, 550, 85 S. Ct. 1187, 1190, 14 L. Ed. 2d 62 (1965)


     D. ANY CRADDOCK REQUIREMENTS

       NOT INTENTIONAL OR THE RESULT OF CONSCIOUS INDIFFERENCE

       Failure to receive notice, and appear, on March 28, 2012 to answer the

contest to his affidavit was not intentional or the result of conscious indifference.

Had he known that mail was being returned he would have updated his address.


       MERITORIOUS DEFENSE

       Craddock requires a defendant who has suffered a default judgment to set

up, but not prove, a meritorious defense. See Ferguson & Co. v. Roll, 776 S.W.2d
692, 698 (Tex.App.—Dallas 1989, no writ) (citing Ivy v. Carrell, 407 S.W.2d 212,

213 (Tex.1966)). See Craddock v. Sunshine Bus Lines, Inc., 134 Tex. 388, 133
S.W.2d 124 (1939)

20
  Phifer v. Nacogdoches County Cent. Appraisal Dist., 45 S.W.3d 159, 166 (Tex. App.-Tyler
2000, pet. denied) (new argument asserting lack of jurisdiction could be raised for first time in
motion for rehearing)

Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV                    Page 5
       The affidavit’s attestations of inability to pay served as a meritorious defense

to any court presumption that he could pay filing fees and future amicus fees as

security. Retaka could have shown at the contest hearing that he was receiving

government entitlement from February 5, 2012 to July 31st. (C.R. at 1704-05). On

reversal he could show that the court was not justified in upholding the contest.


       Retaka was not intentionally avoiding service and notice of the contest

hearing.   He was living in a [domestic violence] shelter21 after Shannon had

received a ticket from the Sheriff's Office for physically assaulting him22,23,24,25.

Shannon admitted to assaulting Retaka. 26. Fleeing family violence with his

children to provide a nonviolent environment for his children was statutory and

public policy, and constitutional. 27,28,29


       NO UNDUE DELAY OR INJURY

       Vacating the order sustaining contest to Retaka’s initial affidavit would not

cause undue delay or injury. 30 It would not cause him any undue delay or injury


21
   1 R.R. 13:14-12 (June 11, 2012 hearing. at record “RR (VOL 01 OF 03) FLD 022614.pdf”)
22
   1 R.R. 30:23-25 (June 11, 2012 hearing. at record “RR (VOL 01 OF 03) FLD 022614.pdf”)
23
   06B R.R.156-56 (June 11, 2013 trial evidence “RR (VOL 06B OF 9) FLD 012314.pdf”)
24
   06B R.R.161-61 (June 11, 2013 trial evidence “RR (VOL 06B OF 9) FLD 012314.pdf”)
25
   C.R. at 1770 (certified copy of 06B R.R. 161-61)
26
   1 R.R. 88:13-95:6 (June 11, 2012 hearing. at record “RR (VOL 01 OF 03) FLD 022614.pdf”)
27
   Tex. Fam. Code § 153.001
28
   Tex. Fam.Code § 153.502(a-1)
29
   Tex. Const. Article I § 30(2)
30
   Craddock, 1331 at S.W.2d 126

Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV              Page 6
because it will assist the appeal.31 It would not cause Shannon any undue delay or

injury because she is currently sole managing conservator. 32 It would not cause the

contest-clerk any undue delay or injury because he is not an interested party in the

case.


II.     THE TRIAL COURT ERRED IN RENDERING A FINAL DIVORCE DECREE
        WITHOUT PROPER SERVICE OF THE COUNTER-PETITION AND CITATION

                                   Statement of Facts

        Retaka filed an affidavit of indigence along with his original divorce

petition.   Shannon responded by serving her counter-petitioner via alternative

service. Retaka used his sister’s address on the filings while he lived elsewhere.

All court-related mail sent to him at his sister’s address was returned to sender as

unknown. Retaka did not receive Shannon’s divorce papers. As a result he was

unaware of Shannon’s court actions until later. The trial court signed an order

determining that the alternative service was defective.             It eventually struck

Retaka’s pleadings and jury demand and signed the final divorce decree.


                                Summary of Argument

        The Court should make a determination as to whether the trial court truly

had jurisdictional authority to render a final judgment on the parties. When the

31
   Director, State Employees Workers' Compensation Div. vs. Evans, 889 S.W.2d 266, 270 (Tex.
1994)
32
   Dolgencorp. Vs. Lerma, 288 S.W.3d 922, 929 (Tex. 2009)

Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV               Page 7
trial court issued a signed order determining that Retaka was not properly served

Shannon’s counter-petition and citation, and then subsequently struck his

pleadings, Retaka did not voluntarily generally appear and participate at the final

trial on any question subject to his running objection to jurisdiction. Shannon was

still required to properly serve Retaka prior to rendition of the final judgment

because did not generally appear in the main suit and participate.

                                     Argument


   A. FUNDAMENTAL ERROR OF DUE PROCESS VIOLATION
      NO PROOF OF SERVICE UPON THE FACE OF THE RECORD
      The Final Decree should be reversed because there can be no judgment

without service of Shannon’s counter-petition or citation. Tex. R. Civ. P. Rule 124

      Shannon’s divorce counter-petition prayed "that citation and notice be

issued as required by law" (C.R. at 56 ¶ 18). On August 17, 2012, the trial court

signed an order (Appendix Tab P; See also C.R. at 370-72 ¶¶ 5-9) with written

findings that the service address listed on the following documents were defective:

         • order granting alternative service (C.R. at 245-46)

         • citation (C.R. at 260); See also (C.R. at 303)

         • process server's affidavit (C.R. at 261)

         • return of service (C.R. at 260); See also (C.R. at 303)




Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV        Page 8
         The trial court found that “Retaka, did not receive proper service and notice

of Shannon’s citation, counter-original petition for divorce, order granting

alternative service, and temporary restraining order, in accordance to the Texas

Rules of Civil Procedure.” (C.R. at 370-72 ¶ 10) (“Where citation is executed by

an alternative method as authorized by Rule 106, proof of service shall be made in

the manner ordered by the court.”) See Tex. R. Civ. P. 107. (“When a trial court

orders substituted service under Tex. R. Civ. P. Rule 106, the only authority for the

substituted service is the order itself.”) Dolly v. Aethos Commc’ns Sys., Inc., 10
S.W.3d 384, 388 (Tex. App.—Dallas 2000, no pet.); Broussard v. Davila, 352
S.W.2d 753, 754 (Tex. Civ. App.—San Antonio 1961, no writ).

         Shannon then misstated this material fact to prevent the trial court

from vacating the final decree. 33 (“It seems that the basis of Mr. Nelson's

motion to vacate is a lack of notice or service of the -- of my client's counter-

petition for divorce, Your Honor. It was effective via substituted service.”)

         Recitations in the judgment will not prove service when the record contains

no independent evidence of service, such as a return.” State v. Bristol Hotel Asset

Co., 65 S.W.3d 638, 642–43 (Tex. 2001) (citation omitted).

         Based on the trial court’s written findings of defects in service of process,

and this court’s opinion that the trial court was justified in striking Retaka’s

33
     9 R.R. 10:22-25 File name in the record is “RR (VOL 09 OF 9) FLD 012314.pdf”

Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV              Page 9
pleadings, there was no live, valid citation and petition or counter-petition on

which the trial court could render final judgment. The final judgment should be

reversed because of defective service on the “face of the record”. Gen. Elec. Co. v.

Falcon Ridge Apts., 811 S.W.2d 942, 944 (Tex.1991).


   B. NO WAIVER OF SERVICE

      ANCILLARY APPEARANCE IS NOT GENERAL APPEARANCE IN THE MAIN SUIT

      Retaka appeared in ancillary matters on his own petition up until the day

trial court struck his pleadings on June 6, 2013. See Tex. R. Civ. P. Rule 124.

(“When a party asserts a counterclaim or a cross-claim against another party who

has entered an appearance”). However, appearing in matters ancillary and prior to

the main suit does not constitute a general appearance in the main suit. See, e.g.,

Turner v. Turner, No. 14-98-00510-CV, 1999 WL 33659, at *3 (Tex. App.—

Houston [14th Dist.], Jan. 28, 1999, no pet.)       (“Here, because the temporary

injunction hearing was related to an ancillary matter which did not resolve the

issues of law or fact alleged in the underlying suit, we conclude counsel's

appearance and participation did not constitute a general appearance.”) See Cf.

Perkola v. Koelling & Assocs., Inc., 601 S.W.2d 110, 112 (Tex.Civ.App.-Dallas

1980, writ dism'd) See also •Green v. Green, 424 S.W.2d 479, 481 (Tex.Civ.App.-

Tyler 1968, no writ); •See also Walling v. Metcalfe, 863 S.W.2d 56, 58 (Tex.1993).


Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV      Page 10
A general appearance is normally in the form of an answer to the claims made in

the suit. Cotton v. Cotton, 57 S.W.3d 506, 511 (Tex. App.--Waco 2001, no pet.)


      MERE PRESENCE IN THE COURTROOM IS NOT AN APPEARANCE
      Retaka in no way recognized that the cause was properly pending or that the

court had jurisdiction at trial. See In Re: Texas Department of Family and

Protective Services, Realtor, Case 01–13–00623–CV (Tex. App. – Houston [1st

Dist.], Oct. 11, 2013):

      To constitute an answer or appearance, one must seek judgment or
      adjudication on some question; although an act may relate to a pending case,
      “it does not constitute a general appearance if it in no way recognizes that
      the cause is properly pending or that the court has jurisdiction, and no
      affirmative action is sought from the court.” Invs. Diversified Servs., Inc. v.
      Bruner, 366 S.W.2d 810, 815 (Tex. Civ. App.—Houston 1963, writ ref’d
      n.r.e.), quoted in Dawson-Austin v. Austin, 968 S.W.2d 319, 322 (Tex.
      1998). “The emphasis is on a request for affirmative action, which impliedly
      recognizes the court’s jurisdiction over the parties, since the mere presence
      of a party or his attorney in the courtroom at the time of a hearing or a trial,
      where neither participates in the prosecution or defense of the action, is not
      an appearance.” See Seals v. Upper Trinity Reg’l Water Dist., 145 S.W.3d
291, 297 (Tex. App.—Fort Worth 2004, pet. dism’d).


      See also Cotton v. Cotton, Case 10-00-338-CV (Tex. App. – Waco [10th

Dist], Aug. 22, 2001) – citing Smith v. Amarillo Hosp. Dist., 672 S.W.2d 615, 617

(Tex.App.-Amarillo 1984, no writ). The Amarillo Court concluded that (“Smith

did not make a general appearance.    He did nothing except sit at the counsel table,

at the court's request, after being called forward, apparently from the audience.

He filed no pleadings, neither took nor requested affirmative action and did not
Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV        Page 11
participate in anything that occurred. He was, at best, a silent figurehead observing

the proceedings.     Thus, the trial court did not have personal jurisdiction over him

and its judgment against him is a nullity.”) Likewise, this Court’s opinion held

that Retaka did not participate in the trial.

       NO VOLUNTARY GENERAL APPEARANCE IN THE MAIN SUIT

       Retaka sat in the courtroom audience. When the trial court called him

forward involuntarily, he objected to announcing ready. 34 He mainly objected on

the grounds that the entire cause was in the wrong courtroom. 35 That it should have

been in Court No. 312 instead of 308. The trial court overruled his objections to

jurisdiction. It also overruled his objection to announcing ready. It then noted his

subsequent running objections on the same grounds.36 Thus any general

appearance was involuntary. The trial court acknowledged Retaka’s appearance as

involuntary when it signed the final decree as (“who appeared pro se, made a

general appearance, and appeared at trial over objection of petitioner”). (C.R. at

1523.) See St. Louis & S.F.R. Co. v. Hale, 109 Tex. 251, 206 S.W. 75 (1918)(“a

general appearance occurs when the party “invokes the judgment of the court in

any way on any question other than that of the court's jurisdiction, without being

compelled to do so by previous ruling of the court sustaining the jurisdiction.”) –

34
   (6 R.R. 7:11–17:25.) File name in the record is “RR (VOL 06 OF 9) FLD 012314.pdf”
35
   (C.R. at 1323-1325)
36
   (6 R.R. 1 8 : 2 2 –19:22.) File name in the record is “RR (VOL 06 OF 9) FLD 012314.pdf”

Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV                Page 12
citing Accord, Toler v. Travis County Child Welfare Unit, 520 S.W.2d 834, 836

(Tex.Civ.App.-Austin 1975, writ ref'd n.r.e.); • 2 R. McDonald, Texas Civil

Practice § 9.04.C (1982).

         NO PARTICIPATION IN ‘THE DECISION-MAKING EVENT’ THAT RESULTED IN
         JUDGMENT ADJUDICATING THE APPELLANT'S RIGHTS

          Any mere written statement that Retaka had made a general appearance for

all purposes does not rise to the level of participation at trial.         See Texaco, 925
S.W.2d at 590. In Texaco, the Texas Supreme Court rejected the court of appeals'

holding that the appellant participated at trial when it made a general appearance

by announcing that it was ready for trial and announcing settlement. As stated,

supra, this Court’s opinion held that Retaka did not participate in the trial.


         NO ANSWER FILED AS TO THE COUNTER-CLAIMS

         Shannon admitted at the final pretrial hearing that Retaka did not file an

answer to her counter-claims. 37


      C. ANY CRADDOCK REQUIREMENTS

         NOT INTENTIONAL OR THE RESULT OF CONSCIOUS INDIFFERENCE

         Service was Shannon’s responsibility.           Personal service of Shannon’s

counter-petition was not required. Tex. R. Civ. P. Rule 124. However, she did not


37
     (5 R.R. 100:6–7.) File name in the record is “RR (VOL 05 OF 9) FLD 012314.pdf”

Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV                Page 13
reattempt service in any manner under Tex. R. Civ. P. Rule 21a. See Nabelek v.

City of Houston, Case 01-06-01097-CV (Tex. App. – Houston [1st Dist.], Nov. 26,

2008) – citing Primate Constr., Inc. v. Silver, 884 S.W.2d 151, 153 (Tex. 1994)

(citation omitted). ("It is the responsibility of the one requesting service … to see

that service is properly accomplished.") See also Tex. R. Civ. P. Rule 99(a). In

Wilson v. Dunn (“Dunn actually received the suit papers and actually knew of the

pendency of the suit...Actual notice to a defendant, without proper service, is not

sufficient to convey upon the court jurisdiction”) Wilson v. Dunn No. C-7796. 800
S.W.2d 833 (1990)

      Retaka had no duty to participate at trial. (“A party who has

acquired knowledge but was not properly served has no duty to participate in the

proceedings.”) See Caldwell II, 154 S.W.3d at 97 n.1. See also Wilson v. Dunn,

800 S.W.2d 833, 837 (Tex. 1990)(“[M]ere knowledge of a pending suit does not

place any duty on a defendant to act.”). He did not submit Jury questions, however

“the distinction between oral and written questioning is virtually meaningless.”

Carr v. Smith, 22 S.W.2d 3d 128 (Tex.App. –Fort Worth, 2000, pet. denied)


      MERITORIOUS DEFENSE

      In the event Retaka and Shannon cannot reach an agreement on decisions

regarding custody, visitation, and support (C.R. at 42 § V.5.), R e t a k a will

establish key affirmative defenses to Shannon’s claims. Tex. R. C. P. Rule 266.

Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV       Page 14
He will also remind the trial court of its pending sanction against Shannon by

contempt for perjury. (1 R.R. 56:7–57:8)38 See footnote No. 37. He will remind

the court of his own material claims (1 R.R. 8:10–24)39 See also footnote No. 38.

Above all, Retaka would address every ground in Shannon’s amended motion for

sanctions that the trial court relied on to strike his jury demand and pleadings.


         NO UNDUE DELAY OR INJURY
         Vacating the final divorce decree would not cause undue delay or injury. It

would not cause Retaka any undue delay or injury because it will assist the appeal.

It would not cause Shannon any undue delay or injury because she is currently sole

managing conservator.


                                        Conclusion

         The judgment and order sustaining contest to pauper’s oath was a default

judgment because notice was not received. The transcript is missing and so is the

affidavit of indigence although properly requested. Thus there is no proof that an

actual contest hearing ever occurred to rebut the “missing” affidavit. Vacating the

judgment and order sustaining the contest would effectually cause vacation of the

sanction order that struck Retaka’s jury demand and pleadings.



38
     File name in the record is “RR (VOL 01 OF 01-Hearing 100212) FLD 021914.pdf”
39
     File name in the record is “RR (VOL 01 OF 01-Hearing 100212) FLD 021914.pdf”

Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV              Page 15
         The final divorce decree was rendered on a stricken petition and a court-

determined defectively served counter-petition.          Retaka did not voluntarily

generally appear neither participated at trial. Both judgments and orders should be

vacate or reversed for lack of due process.

                                        Relief

         This Court should grant this motion for rehearing, withdraw its opinion and

judgment of March 12, 2015, and issue a new opinion and a new judgment in their

stead.     This court should vacate the order sustaining contest to affidavit of

indigence, reverse the trial court's judgment and remanding the case for a new jury

trial. However, if the trial court had no authority to rule over the parties, this court

should vacate the trial court's judgment and dismiss trial cause 2012-04063 but do

not dismiss this appeal case 01-13-00816-CV.

                                        Prayer

         WHEREFORE, Appellant prays that the Court grant the relief requested

herein and such further relief, at law or in equity, to which it may be entitled.

                                                 Respectfully Submitted,
                                                 /s/ Retaka Nelson
                                                 Retaka Nelson
                                                 P.O. Box 7367
                                                 Los Angeles, CA 90007
                                                 Tel: (832) 590-9295
                                                 Email: thetakesta@gmail.com
                                                 Appellant-Petitioner, Pro Se


Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV          Page 16
                             Certificate of Compliance

      Pursuant to Tex. R. App. P. 9.4, this is a computer-generated document that

may be subject to a word limit under this rule. I hereby certify that the number of

words in this document are 4,059. I have relied on the word count of the computer

program used to prepare the document.

      In calculating the length of this document, every word and every part of the

document, including headings, footnotes, and quotations, have been counted except

the following: caption, identity of parties and counsel, statement regarding oral

argument, table of contents, index of authorities, statement of the case, statement

of issues presented, statement of jurisdiction, statement of procedural history,

signature, proof of service, certification, certificate of compliance, and appendix.

                                              /s/ Retaka Nelson
                                              Retaka Nelson



                             Certificate of Conference

      Pursuant to Texas Rule of Appellate Procedure 49.12, a certificate of

conference is not required for a motion for rehearing or en banc reconsideration of

a panel's decision.

                                              /s/ Retaka Nelson
                                              Retaka Nelson




Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV         Page 17
                               Certificate of Service

      I certify that a true copy of the all documents herein were served in

accordance with rule 9.5 of the Texas Rules of Appellate Procedure on each party

or that party’s lead counsel as follows:

Shannon Brochette Nelson               Via Shari Goldsberry
PO Box 57765
Webster, TX 77598
Ph: (832) 240-6911
Email: sbnelson31@yahoo.com
Appellee

Shari Goldsberry                       Via E-Serve on 4/13/015
Texas Bar No. 24038398
Marina Bay Dr. Suite #108
League City, TX 77573
Ph: (281) 533-3030
Fx: (281) 533-3033
Email: shari@goldsberrylaw.com
Attorney for Appellee

      A copy of this notice is being filed with the appellate clerk in accordance

with rule 25.1(e) of the Texas Rules of Appellate Procedure.

                                              /s/ Retaka Nelson
                                              Retaka Nelson




Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV       Page 18
                               Unsworn Declaration

        (Texas Civil Practice and Remedies Code, Section 132.001)


My name is: Retaka Romeo Nelson. My date of birth is 01/05/1977, and my
mailing address is: P.O. Box 7367, Los Angeles, CA 90007, Los Angeles County,
United States of America. I declare under penalty of perjury that all information in
this unsworn declaration and first amended motion for rehearing, and the attached
documents is/are true and correct and within my personal knowledge.




Signed in Los Angeles County, CA,
On this date: 04/14/2015


                                              /s/ Retaka Nelson
                                              Retaka Nelson



Pursuant to Texas Civil Practice and Remedies Code Section 132.001, an unsworn
declaration may be used in lieu of a written sworn declaration, verification,
certification, oath, or affidavit required by statute or required by a rule, order, or
requirement adopted as provided by law. This provision does not apply to an oath
of office or an oath required to be taken before a specified official other than a
notary public. An unsworn declaration made under this section must be 1) in
writing, 2) signed by the person making the declaration as true under penalty of
perjury and 3) in substantially the form used above.




Third Amended Motion for Rehearing | Nelson v. Nelson | 01-13-00816-CV        Page 19
                                     Appendix



                   Tab      Contents


                   A        Order Sustaining Contest to Affidavit
                   B        Disagreements on Lost Records
                   C        First District Court Order to File Record
                   D        Requests and Order to Supplement
                   E        Tex. Fam. Code 153.001 and 153.502(a-1)
                   F        Tex. R. App. P. 34.6
                   G        Tex. R. Civ. P.266
                   H        Tex. R. Civ. P.107
                   I        Tex. R. Civ. P.21a
                   J        Tex. R. Civ. P. 106
                   K        Tex. R. Civ. P. 124
                   L        Tex. R. Civ. P. 99(a)
                   M        Tex. R. Civ. P. 239a
                   N        Tex. Const. Art. I sec 30(2)
                   O        Final Decree of Divorce
                   P        Signed Order of Written Findings of
                            Defective Service of Counter-Petition and
                            Citation




Third	Amended	Motion	for	Rehearing	|	Nelson	v.	Nelson	|	01‐13‐00816‐CV	   Page	20	
          Appendix Tab A:
        Judgment and Order
Sustaining Contest to Pauper’s Oath 
                                                  NO. 2012-04063

RET AKA ROMEO NELSON                              §          IN THE DISTRICT COURT OF
                                                  §
v.                                                §          H~SCOUNTY,TEXAS
                                                  §
SHANNON BROCHETTE NELSON                          §          312TH JUDICIAL DISTRICT

              JUDGMENT AND ORDER SUSTAINING CONTEST TO PAUPER'S OATH

        BE   rt   REMEMBERED that on this day,           3/z. .r .       , 20   I 'l,   , came on to be heard the

Contest to the Affidavit of Inability to pay filing fees or post a Cost Bond of Affiant, in the above numbered and

entitled cause. The Court, after considering the evidence and the argument of counsel, finds that Affiant

RET AKA ROMEO NELSON is able to pay all filing fees, or to give security therefore, that the affidavit was

not filed in good faith and that such contest should be and is hereby sustained. Affiant was notified by certified

mail return receipt requested and regular mail.

     IT IS THEREFORE, ORDERED, ADJUDGED and DECREED, that the Contest to the Affidavit of Affiant

RET AKA ROMEO NELSON to proceed in this matter without payment of the filing_ fees or any part .thereof, or

to give security therefore is SUSTAINED.

 · IT IS FURTHER ORDERED that the District Clerk of Harris County shall not proceed to process any

further actions or settings on this case unless and until the Affiant RETAKA ROMEO NELSON pays in full all

filing fees in the amount of $262.00 plus any and all costs incurred in the process of this case. Affiant shall pay

the above.fees and costs on or before date ¢ p i n the event, the District Clerk of Harris County dOes

~ot receive payment for all fees and costs on or before (date) ~ the c~se shall be dismissed without
prejudice. Upon dismissal, the District Clerk of Harris County shall have a Judgment against Affiant RETAKA

ROMEO NELSON in the amount of $262.00 for all costs and filing fees, together with the legal interest rate.

                                                                                                            '
                                                                                                           I




                                                                                                     259
           Appendix Tab B:
 Emails Regarding Disagreements on
Replacing Lost and Destroyed Records 
                                                                            Taka Take 



Fwd: Shannon's Trial & Appellate Attorney
1 message

Taka Take                                                        Sat, Mar 29, 2014 at 6:38 PM
To: Leif Olson 



 ­­­­­­­­­­ Forwarded message ­­­­­­­­­­
 From: Shari Goldsberry 
 Date: Sun, Dec 8, 2013 at 3:40 PM
 Subject: Re: Shannon's Trial & Appellate Attorney
 To: thetakesta 


 I only represent her on appeal.

 Sent from my iPhone

 On Dec 8, 2013, at 3:02 PM, thetakesta  wrote:


        Cause No. 2012­04063
        Appellate Case No. 01­13­00816
         
        Mrs. Goldsberry,
         
        Are you both Shannon's Appellate Attorney and her Trial Attorney? Or is Mrs. Tewal still her Trial
        Attorney?
         
        Regarding Lost and Destroyed Records, as well as Original Records on Appeal, I may need to file a
        motion with the trial court, and I need to know which attorney to serve trial court notices on.
         
        Also if you are Shannon's new trial attorney, can you ask Shannon if she is interested in signing an
        Agreed Motion to Seal Trial Court Records from public view.
         
         
         
        /s/ Retaka Nelson
        Date: 12/8/2013
                                                                      Taka Take 



Fwd: Stipulations
1 message

Taka Take                                                Sat, Mar 29, 2014 at 6:37 PM
To: Leif Olson 

 Do you oppose 


 On Wed, Dec 4, 2013 at 2:46 PM, Shari Goldsberry  wrote:

    We make no agreements regarding stipulations.

    Thank you,
    ­Shari
    Sent from my iPhone
             Appendix Tab C:
First District Court Order to File Record 
                                          CHRIS DANIEL
                                 HARRIS COUNTY DISTRICT CLERK
                                    CIVIL/FAMILY POST TRIAL

                                              DATE: October 17, 2013
                                                                                         FILED IN
                                                  1stCOURT
  FIRST COURT OF APPEALS INFORMATION SHEET BY TRIAL   COURT OF APPEALS
                                                            CLERK
                                                                                HOUSTON, TEXAS
                                                                            10/17/2013
Note to trial court clerk: You are expected to file the clerk’s record by the          9:00:12
                                                                              original due     AMIf
                                                                                           date.
                                                                            CHRISTOPHER     A.
you cannot, you should advise the Clerk of the First Court of Appeals immediately in writing,  PRINE
                                                                                     Clerk
stating the reason and the date by which the record will be filed. Generally speaking, for good
cause shown, the Court will grant no more than two extensions from the original due date,
each extension not to exceed 30 days.

                  Appellate Case Number 01-13-00816-CV
                  Trial Court Case Number: 2012-04063
Retaka Romeo Nelson vs. Shannon Brochette Nelson
                  Trial Court Number 308TH
______________________________________________________________________________
                                    Information from Trial Court Clerk
         The clerk’s record will be completed and filed with the appellate court clerk by the
         original due date, subject to payment arrangements being made.

XXX The clerk’s record will not be filed by the original due date. (Please state reasons below)
       Reason(s): We received a correspondent by way of the runner (Scott) 10/16/2013
asking to send Clerk’s record on indigence no later than (October 8, 2013); the file has
been send to Imaged department (a box) to be imaged this week. I don’t know how long it’s
going to take to get the entire filed imaged, but as soon as they finish we will send items
pertaining to indigence Affidavit. Mr. Nelson Pauper Affidavit was denied 10/02/2013.




         I believe I can file the clerk’s record by          , and I request an extension.

         Appellant has not made payment arrangements.
         Appellant has been notified that the clerk’s record is ready.
         Appellant has made payment arrangements.


Clerk’s Signature: _/S/ Patricia Tippins________________________________
                   Patricia Tippins Civil/Family Post Trial Clerk
                   Harris County District Clerk




District Clerk’s LetterOnReceipt NOAatt.wpd
                              COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Retaka Romeo Nelson v. Shannon Brochette Nelson

Appellate case number:       01-13-00816-CV

Trial court case number:     2012-04063

Trial court:                 308th District Court of Harris County

        On October 4, 2013, appellant, Retaka Romeo Nelson, filed a motion challenging
the trial court’s order sustaining a contest to his affidavit of indigence. See TEX. R. APP.
P. 20.1(j)(1). The motion was filed within 10 days after appellant filed his notice of
appeal and within 10 days after the order sustaining the contest was signed. See TEX. R.
APP. P. 20.1(j)(2). Nevertheless, the trial court clerk did not file the clerk’s record related
to indigence until October 30, 2013. See TEX. R. APP. P. 20.1(j)(3) (requiring record to
be filed within three days after motion challenging order sustaining contest is filed). As a
result, we were unable to rule on the motion within 10 days after it was filed, the motion
was granted by operation of law, and appellant is entitled to proceed without advance
payment of costs. See TEX. R. APP. P. 20.1(j)(4).
       The Clerk of this Court is ORDERED to make an entry in this Court’s records
that appellant is indigent and is allowed to proceed on appeal without advance payment
of costs. See TEX. R. APP. P. 20.1(k), (n).
       It is further ORDERED that the District Clerk file with this Court, within 30 days
of the date of this order and at no cost to appellant, a clerk’s record containing the items
specified in Texas Rule of Appellate Procedure 34.5(a), and that the Court Reporter file
with this Court, within 30 days of the date of this order and at no cost to appellant, the
reporter’s record. See TEX. R. APP. P. 20.1(k), 35.1(a), (c).
       Appellant’s brief is ORDERED filed with this Court within 30 days after the later
of the date the clerk’s record is filed or the date the reporter’s record is filed. See TEX. R.
APP. P. 38.6(a). Appellee’s brief, if any, must be filed within 30 days after the date
appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
      Appellant’s “Motion to Sign Order Pursuant to Rule 20.1(J)(4)” and “Motion to
Extend Time” are DISMISSED as moot.
      It is so ORDERED.

Judge’s signature:/s/ Michael Massengale
                  Acting individually  Acting for the Court


Date: November 5, 2013
            Appendix Tab D:
Requests and Orders to Supplement Record 
                     
                                                                               Taka Take 



RE: Request to File Omitted Exhibits ­ Appellate Case 01­13­0016­CV;Nelson
v. Nelson
1 message

Geneva Villanueva                                                  Thu, Mar 20, 2014 at 5:08 PM
To: Taka Take 

 Sorry. When I checked with the exhibit warehouse, the exhibits could not be located & I have my reporter
 sheet showing I filed them.

 From: Taka Take
 Sent: ​
       3/​
         20/​2014 12:56 AM
 To: Leticia Salas; Geneva Pina; Hipolita Lopez; Hipolita Lopez
 Subject: Request to File Omitted Exhibits ‐ Appellate Case 01‐13‐0016‐CV;Nelson v. Nelson

 TO: 
 REPORTER HIPOLITA G. LOPEZ, and
 REPORTER GENEVA M. VILLANUEVA

 CC:
 REPORTER LETICIA V. SALAS

 RE:
 Request to Supplement Omitted Exhibits from Reporter's Record, Divorce Cause 0122­04063; Appellate Case 01­
 13­00816­CV

 Hello, I did not see any exhibits attached to the following Reporter's Records below, which I originally requested
 some months ago.  Please let me know what exhibits you find as soon as possible and please file the missing
 exhibits, and an index list of the omitted exhibits in the First Court of Appeals before the Appellant brief is due.

 HEARING 6­12­12 (REPORTER HIPOLITA G. LOPEZ)
 RR (VOL 01 OF 2) FLD 021114

 HEARING 6­13­12 (REPORTER HIPOLITA G. LOPEZ)
 RR (VOL 02 OF 2) FLD 021114

 HEARING 6­11­12 (REPORTER GENEVA M. VILLANUEVA)
 RR (VOL 01 OF 03) FLD 022614

 HEARING 6­12­12 (REPORTER GENEVA M. VILLANUEVA)
 RR (VOL 02 OF 03) FLD 022614

 HEARING 6­13­12 (REPORTER GENEVA M. VILLANUEVA)
 RR (VOL 03 OF 03) FLD 022614


 Thank you

 Retaka Nelson
 832­90­9295
On Wed, Mar 19, 2014 at 4:22 AM, Leticia Salas  wrote:

  I will match it up and check it. Also, this volume was from the trial date 6/11/13

  On Mar 19, 2014 1:09 AM, "Taka Take"  wrote:
    Right only a portion was copied.  


    On Tue, Mar 18, 2014 at 7:29 AM, Leticia Salas  wrote:
      Okay. I will look for it.

      Are you saying the whole document was not copied? Is that what you're looking for?


      On Mon, Mar 17, 2014 at 10:51 PM, Taka Take  wrote:
        I'll try to call you at work but here is what I'm seeking...The business records from SAFE was an exhibit
        admitted into evidence at trial on 6/6/13.  

         Inside of the multiple pages of SAFE's business records there is a page called Harris County Sheriff's
         Office ­ Citation, which is specifically page 161 of a 234 page PDF filed with the Appellate Court.  All is
         inside of the PDF that contains the trial exhibits.




         On Mon, Mar 17, 2014 at 7:02 AM, Leticia Salas  wrote:
           You will need to call me at work, as I have the transcript file at work on the computer. Can you e­mail
           me what you are talking about? I don't remember having a Volume 6B.

           let me know.

           E­mail me the portion and tell me exactly what you're talking about.

           Thanks,


           On Wed, Mar 12, 2014 at 7:46 PM, Taka Take  wrote:
             Hi I will try to call tomorrow, I could not call this morning.

              However if you have an evening phone I could call it.


              On Wed, Mar 12, 2014 at 7:28 AM, Leticia Salas  wrote:
                Call me right now, it's a good time at 713­755­4802


                On Tue, Mar 11, 2014 at 10:04 PM, Taka Take  wrote:
                  Mrs. Salas,

                   Hi, did you delete the audio recordings of the hearings? 

                   Also thank you so much for all that you do.  Do you have a phone number and preferred time
                   where I can I call you to ask a question about page 161 of RR (Vol 06B of 9) FLD 012314.pdf?
                    It is very important.
             Thank you,

             Taka




             On Tue, Mar 11, 2014 at 2:11 PM, Leticia Salas  wrote:

               No I don't.

               On Mar 10, 2014 5:10 PM, "Taka Take"  wrote:
                 Mrs. Salas,
                  
                 Hello do you still have a copy of audio recordings of each hearing that you have
                 transcribed in my divorce case?  The grey­colored audio recorder that I used to see in
                 Court 308 whenever you were reporting.
                  
                 Taka




         ­­ 
         The sky's the limit.  Keep reaching for the stars!
         Leticia V. Salas, CSR­RPR


          




    ­­ 
    The sky's the limit.  Keep reaching for the stars!
    Leticia V. Salas, CSR­RPR


     




­­ 
The sky's the limit.  Keep reaching for the stars!
Leticia V. Salas, CSR­RPR


 
                                                                           Taka Take 



RE: NONCONCLUSIVE LIST of Hearings by Mrs Geneva, Mrs Hipolita, and Mrs
Majors on Docket Sheet
1 message

Majors, Barbara (DCA)                                       Fri, Nov 15, 2013 at 3:39 PM
To: thetakesta 


 I will contact the reporters and forward your information. 

  


 From: thetakesta [mailto:thetakesta@gmail.com] 
 Sent: Wednesday, November 13, 2013 10:14 PM
 To: Geneva Pina; Hipolita Lopez; Majors, Barbara (DCA)
 Subject: NONCONCLUSIVE LIST of Hearings by Mrs Geneva, Mrs Hipolita, and Mrs Majors on Docket Sheet

  

 Attached is a copy of the docket sheet that shows when Geneva, and Hipolita reported.  This is only to help, and
 is not to be considered conclusive of all hearings reported.

  

 I cannot read who reported on 8/2/2012? Which reporter is 8/2/2012 on the docket sheet..."record by
 Con___ Addison"? Who is that?

  

 NONCONCLUSIVE LIST of Hearings

  

 Cause 2012­04063, Court 312

 Retaka Nelson
                                   COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Retaka Romeo Nelson v. Shannon Brochette Nelson

Appellate case number:      01-13-00816-CV

Trial court case number: 2012-04063

Trial court:                308th District Court of Harris County

        On November 5, 2013, this Court issued an order finding appellant to be indigent and
ordered the filing of the reporter’s record by December 5, 2013, at no cost to appellant. On that
date, eight court reporters filed a joint letter requesting that this Court either (i) order appellant to
limit his record request to only those matters he intends to appeal or (ii) grant the reporters until
March 5, 2014 to prepare the record requested by appellant.

       The court reporters’ request is granted, in part. There is no requirement that an indigent
appellant identify his appellate issues in advance of obtaining an appellate record — indeed, a
record is usually required to determine what issues may be viable on appeal. The remainder of
the reporter’s record shall be filed in this court no later than February 28, 2014. No further
extensions will be granted absent extraordinary circumstances.

        IT IS SO ORDERED.


Judge’s signature: /s/ Michael Massengale
                   Acting individually


Date: January 30, 2014
       Appendix Tab E:
  Tex. Fam. Code § 153.001
            And
Tex. Fam. Code § 153.502(a-1)
                               FAMILY CODE

 TITLE 5. THE PARENT-CHILD RELATIONSHIP AND THE SUIT AFFECTING THE

                       PARENT-CHILD RELATIONSHIP

     SUBTITLE B. SUITS AFFECTING THE PARENT-CHILD RELATIONSHIP

          CHAPTER 153. CONSERVATORSHIP, POSSESSION, AND ACCESS



                   SUBCHAPTER A. GENERAL PROVISIONS



      Sec.A153.001.AAPUBLIC POLICY.       (a)   The public policy of this

state is to:

              (1)AAassure   that    children    will    have    frequent        and

continuing contact with parents who have shown the ability to act in

the best interest of the child;

              (2)AAprovide a safe, stable, and nonviolent environment

for the child;   and

              (3)AAencourage   parents    to   share    in    the   rights      and

duties of raising their child after the parents have separated or

dissolved their marriage.

      (b)AAA court may not render an order that conditions the

right of a conservator to possession of or access to a child on the

payment of child support.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.

Amended by Acts 1995, 74th Leg., ch. 751, Sec. 25, eff. Sept. 1,

1995; Acts 1999, 76th Leg., ch. 787, Sec. 2, eff. Sept. 1, 1999.



      Sec.A153.002.AABEST INTEREST OF CHILD.            The best interest of

the child shall always be the primary consideration of the court in

determining the issues of conservatorship and possession of and

access to the child.

Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.



      Sec.A153.003.AANO     DISCRIMINATION      BASED    ON   SEX     OR   MARITAL

STATUS.    The court shall consider the qualifications of the parties

without regard to their marital status or to the sex of the party or

the child in determining:

              (1)AAwhich    party    to   appoint       as     sole        managing

conservator;


                                     1
Added by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995.
Amended by Acts 1997, 75th Leg., ch. 561, Sec. 4, eff. Sept. 1,
1997; Acts 1999, 76th Leg., ch. 1390, Sec. 13, eff. Sept. 1, 1999.
Amended by:
     Acts 2005, 79th Leg., Ch. 484 (H.B. 261), Sec. 5, eff.
September 1, 2005.


SUBCHAPTER I. PREVENTION OF INTERNATIONAL PARENTAL CHILD ABDUCTION

     Sec. 153.501. NECESSITY OF MEASURES TO PREVENT INTERNATIONAL
PARENTAL CHILD ABDUCTION. (a) In a suit, if credible evidence is
presented to the court indicating a potential risk of the
international abduction of a child by a parent of the child, the
court, on its own motion or at the request of a party to the suit,
shall determine under this section whether it is necessary for the
court to take one or more of the measures described by Section
153.503 to protect the child from the risk of abduction by the
parent.
     (b) In determining whether to take any of the measures
described by Section 153.503, the court shall consider:
         (1) the public policies of this state described by
Section 153.001(a) and the consideration of the best interest of
the child under Section 153.002;
         (2) the risk of international abduction of the child by a
parent of the child based on the court's evaluation of the risk
factors described by Section 153.502;
         (3) any obstacles to locating, recovering, and returning
the child if the child is abducted to a foreign country; and
         (4) the potential physical or psychological harm to the
child if the child is abducted to a foreign country.

Added by Acts 2003, 78th Leg., ch. 612, Sec. 1, eff. June 20, 2003.


     Sec. 153.502. ABDUCTION RISK FACTORS. (a) To determine
whether there is a risk of the international abduction of a child
by a parent of the child, the court shall consider evidence that
the parent:
         (1) has taken, enticed away, kept, withheld, or concealed
a child in violation of another person's right of possession of or
access to the child, unless the parent presents evidence that the
parent believed in good faith that the parent's conduct was
necessary to avoid imminent harm to the child or the parent;
         (2) has previously threatened to take, entice away, keep,
withhold, or conceal a child in violation of another person's right
of possession of or access to the child;
         (3) lacks financial reason to stay in the United States,
including evidence that the parent is financially independent, is
able to work outside of the United States, or is unemployed;
         (4) has recently engaged in planning activities that
could facilitate the removal of the child from the United States by
the parent, including:
             (A) quitting a job;
             (B) selling a primary residence;
             (C) terminating a lease;
             (D) closing bank accounts;
             (E) liquidating other assets;
             (F) hiding or destroying documents;
             (G) applying for a passport or visa or obtaining
other travel documents for the parent or the child; or
             (H) applying to obtain the child's birth certificate
or school or medical records;
         (5) has a history of domestic violence that the court is
required to consider under Section 153.004; or
         (6) has a criminal history or a history of violating
court orders.
     (a-1) In considering evidence of planning activities under
Subsection (a)(4), the court also shall consider any evidence that
the parent was engaging in those activities as a part of a safety
plan to flee from family violence.
     (b) If the court finds that there is credible evidence of a
risk of abduction of the child by a parent of the child based on
the court's consideration of the factors in Subsection (a), the
court shall also consider evidence regarding the following factors
to evaluate the risk of international abduction of the child by a
parent:
 Appendix Tab F:
Tex. R. App. P. 34.6
Page 40                                                                               TEXAS RULES OF APPELLATE PROCEDURE


           (1)   Time for Request. At any time before the                              court clerk for inclusion in the clerk’s record or a
                 clerk’s record is prepared, any party may file                        supplement. If the parties cannot agree, the trial
                 with the trial court clerk a written designation                      court must — on any party's motion or at the
                 specifying items to be included in the record.                        appellate court's request — determine what
                                                                                       constitutes an accurate copy of the missing item and
           (2)   Request Must be Specific. A party requesting                          order it to be included in the clerk’s record or a
                 that an item be included in the clerk’s record                        supplement.
                 must specifically describe the item so that the
                 clerk can readily identify it. The clerk will                  (f)    Original Documents. If the trial court determines
                 disregard a general designation, such as one for                      that original documents filed with the trial court
                 “all papers filed in the case.”                                       clerk should be inspected by the appellate court or
                                                                                       sent to that court in lieu of copies, the trial court
           (3)   Requesting Unnecessary Items. In a civil case,                        must make an order for the safekeeping,
                 if a party requests that more items than                              transportation, and return of those original
                 necessary be included in the clerk’s record or                        documents. The order must list the original
                 any supplement, the appellate court may —                             documents and briefly describe them. All the
                 regardless of the appeal's outcome — require                          documents must be arranged in their listed sequence
                 that party to pay the costs for the preparation of                    and bound firmly together. On any party's motion or
                 the unnecessary portion.                                              its own initiative, the appellate court may direct the
                                                                                       trial court clerk to send it any original document.
           (4)   Failure to Timely Request. An appellate court
                 must not refuse to file the clerk’s record or a                (g)    Additional Copies of Clerk’s Record in Criminal
                 supplemental clerk’s record because of a                              Cases. In a criminal case, the clerk’s record must be
                 failure to timely request items to be included in                     made in duplicate, and in a case in which the death
                 the clerk’s record.                                                   penalty was assessed, in triplicate. The trial court
                                                                                       clerk must retain the copy or copies for the parties to
     (c)   Supplementation.                                                            use with the court’s permission.

           (1)   If a relevant item has been omitted from the                   (h)    Clerk May Consult With Parties. The clerk may
                 clerk’s record, the trial court, the appellate                        consult with the parties concerning the contents of
                 court, or any party may by letter direct the trial                    the clerk’s record.
                 court clerk to prepare, certify, and file in the
                 appellate court a supplement containing the               34.6. Reporter’s Record
                 omitted item.
                                                                                (a)    Contents.
           (2)   If the appellate court in a criminal case orders
                 the trial court to prepare and file findings of                       (1)   Stenographic Recording. If the proceedings
                 fact and conclusions of law as required by law,                             were stenographically recorded, the reporter’s
                 or certification of the defendant's right of                                record consists of the court reporter’s
                 appeal as required by these rules, the trial court                          transcription of so much of the proceedings,
                 clerk must prepare, certify, and file in the                                and any of the exhibits, that the parties to the
                 appellate court a supplemental clerk’s record                               appeal designate.
                 containing those findings and conclusions.
                                                                                       (2)   Electronic Recording. If the proceedings were
           (3)   Any supplemental clerk’s record will be part of                             electronically recorded, the reporter’s record
                 the appellate record.                                                       consists of certified copies of all tapes or other
                                                                                             audio-storage devices on which the
     (d)   Defects or Inaccuracies. If the clerk’s record is                                 proceedings were recorded, any of the exhibits
           defective or inaccurate, the appellate clerk must                                 that the parties to the appeal designate, and
           inform the trial court clerk of the defect or                                     certified copies of the logs prepared by the
           inaccuracy and instruct the clerk to make the                                     court recorder under Rule 13.2.
           correction.
                                                                                (b)    Request for preparation.
     (e)   Clerk’s Record Lost or Destroyed. If a filing
           designated for inclusion in the clerk’s record has                          (1)   Request to Court Reporter. At or before the
           been lost or destroyed, the parties may, by written                               time for perfecting the appeal, the appellant
           stipulation, deliver a copy of that item to the trial                             must request in writing that the official reporter

                                                                      40
TEXAS RULES OF APPELLATE PROCEDURE                                                                                              Page 41


                prepare the reporter’s record. The request must            (d)   Supplementation. If anything relevant is omitted
                designate the exhibits to be included. A request                 from the reporter’s record, the trial court, the
                to the court reporter — but not the court                        appellate court, or any party may by letter direct the
                recorder — must also designate the portions of                   official court reporter to prepare, certify, and file in
                the proceedings to be included.                                  the appellate court a supplemental reporter’s record
                                                                                 containing the omitted items. Any supplemental
          (2)   Filing. The appellant must file a copy of the                    reporter’s record is part of the appellate record.
                request with the trial court clerk.
                                                                           (e)   Inaccuracies in the Reporter’s Record.
          (3)   Failure to Timely Request. An appellate court
                must not refuse to file a reporter’s record or a                 (1)   Correction of Inaccuracies by Agreement. The
                supplemental reporter’s record because of a                            parties may agree to correct an inaccuracy in
                failure to timely request it.                                          the reporter’s record, including an exhibit,
                                                                                       without the court reporter's recertification.
    (c)   Partial Reporter’s Record.
                                                                                 (2)   Correction of Inaccuracies by Trial Court. If
          (1)   Effect on Appellate Points or Issues. If the                           the parties cannot agree on whether or how to
                appellant requests a partial reporter’s record,                        correct the reporter's record so that the text
                the appellant must include in the request a                            accurately discloses what occurred in the trial
                statement of the points or issues to be presented                      court and the exhibits are accurate, the trial
                on appeal and will then be limited to those                            court must – after notice and hearing – settle
                points or issues.                                                      the dispute. If the court finds any inaccuracy,
                                                                                       it must order the court reporter to conform the
          (2)   Other Parties May Designate Additions. Any                             reporter’s record (including text and any
                other party may designate additional exhibits                          exhibits) to what occurred in the trial court, and
                and portions of the testimony to be included in                        to file certified corrections in the appellate
                the reporter’s record.                                                 court.

          (3)   Costs; Requesting Unnecessary Matter.                            (3)   Correction After Filing in Appellate Court. If
                Additions requested by another party must be                           the dispute arises after the reporter’s record has
                included in the reporter’s record at the                               been filed in the appellate court, that court may
                appellant's cost. But if the trial court finds that                    submit the dispute to the trial court for
                all or part of the designated additions are                            resolution. The trial court must then proceed as
                unnecessary to the appeal, the trial court may                         under subparagraph (e)(2).
                order the other party to pay the costs for the
                preparation of the unnecessary additions. This             (f)   Reporter’s Record Lost or Destroyed. An appellant
                paragraph does not affect the appellate court's                  is entitled to a new trial under the following
                power to tax costs differently.                                  circumstances:

          (4)   Presumptions. The appellate court must                           (1)   if the appellant has timely requested a
                presume that the partial reporter’s record                             reporter’s record;
                designated by the parties constitutes the entire
                record for purposes of reviewing the stated                      (2)   if, without the appellant's fault, a significant
                points or issues. This presumption applies even                        exhibit or a significant portion of the court
                if the statement includes a point or issue                             reporter's notes and records has been lost or
                complaining of the legal or factual                                    destroyed or – if the proceedings were
                insufficiency of the evidence to support a                             electronically recorded – a significant portion
                specific factual finding identified in that point                      of the recording has been lost or destroyed or is
                or issue.                                                              inaudible;

          (5)   Criminal Cases. In a criminal case, if the                       (3)   if the lost, destroyed, or inaudible portion of
                statement contains a point complaining that the                        the reporter’s record, or the lost or destroyed
                evidence is insufficient to support a finding of                       exhibit, is necessary to the appeal's resolution;
                guilt, the record must include all the evidence                        and
                admitted at the trial on the issue of guilt or
                innocence and punishment.                                        (4)   if the lost, destroyed or inaudible portion of the
                                                                                       reporter's record cannot be replaced by


                                                                      41
Page 42                                                                                 TEXAS RULES OF APPELLATE PROCEDURE


                  agreement of the parties, or the lost or                  the rules. In subdivision 34.2, the requisites of an agreed record
                  destroyed exhibit cannot be replaced either by            are more clearly stated. Former Rule 50(d), regarding the burden
                  agreement of the parties or with a copy                   to file a complete record, is repealed. Subdivision 34.4 is from
                  determined by the trial court to accurately               former Rules 51(c) and 53(h). Former Rule 50(f), regarding a
                  duplicate with reasonable certainty the original          violation of the rules, is repealed. Subparagraph 34.5(b)(3)
                  exhibit.                                                  allows the appellate court to tax costs against a party for
                                                                            requiring unnecessary items to be included in the clerk’s record.
      (g)   Original Exhibits.                                              Paragraph 34.5(c) is new and provides for supplementation of the
                                                                            clerk’s record. The provisions of paragraph 34.5(d) are from
            (1)   Reporter May Use in Preparing Reporter’s                  former Rule 55(b). The provisions of paragraph 34.5(e) are from
                  Record. At the court reporter's request, the trial        former Rule 50(e). Paragraph 34.5(h) specifically allows the
                  court clerk must give all original exhibits to the        clerk to consult with the parties to determine the contents of the
                  reporter for use in preparing the reporter’s              clerk’s record. Paragraph 34.6(a), defining the reporter’s record,
                  record. Unless ordered to include original                is new. Former Rules 53(b) (Other Requests), (d) (Partial
                  exhibits in the reporter’s record, the court              Statement), and (e) (Unnecessary Portions) are merged into
                  reporter must return the original exhibits to the         paragraph 34.6(c). Paragraph 34.6(d) is new. Paragraph 34.6(e)
                  clerk after copying them for inclusion in the             is from former Rule 55. Paragraph 34.6(f) is from former Rule
                  reporter’s record. If someone other than the              50(d). The provisions of former Rules 53(f) (Certification by
                  trial court clerk possesses an original exhibit,          Court Reporter) and (h) (Form) are moved to the Order of the
                  either the trial court or the appellate court may         Supreme Court and the Court of Criminal Appeals on the
                  order that person to deliver the exhibit to the           preparation of the record. Former Rule 53(I) (Narrative
                  trial court clerk.                                        Statement) is repealed. The provisions of former Rule 53(j)
                                                                            (Free Statement of Facts) are moved to Rule 20. Former Rule
            (2)   Use of Original Exhibits by Appellate Court. If           53(k) (Duty of Appellant to File) is repealed; it is now the duty
                  the trial court determines that original exhibits         of the court reporter to file the reporter’s record. Paragraph
                  should be inspected by the appellate court or             34.6(g) is from former Rule 51(d). Former Rule 53(g) is now
                  sent to that court in lieu of copies, the trial           paragraph 34.6(I). Former Rule 53(l) is now paragraph 34.6(h).
                  court must make an order for the safekeeping,             The need for two duplicate records in a death penalty case was
                  transportation, and return of those exhibits. The         created by the habeas corpus provision in Code of Criminal
                  order must list the exhibits and briefly describe         Procedure article 11.071.
                  them. To the extent practicable, all the exhibits
                  must be arranged in their listed order and                        Comment to 2002 change: Rule 34.5(a) is amended to
                  bound firmly together before being sent to the            require that the record in a criminal case include the certification
                  appellate clerk. On any party's motion or its             of defendant's right of appeal; see Rule 25.2(d). Rule 34.5(c) is
                  own initiative, the appellate court may direct            amended to make clear that an appellate court may order the trial
                  the trial court clerk to send it any original             court to make such a certification for inclusion in a supplemental
                  exhibit.                                                  clerk's record. Subparagraphs 34.6(e) and (f) are amended to
                                                                            clarify the application to exhibits. The language in subparagraph
      (h)   Additional Copies of Reporter’s Record in Criminal              (e)(2) referring to the text of the record is simplified without
            Cases. In a criminal case in which a party requests             substantive change. Subparagraph (e)(3) incorporates the
            a reporter’s record, the court reporter must prepare a          procedures specified in (e)(2). The language in subparagraph (f)
            duplicate of the reporter’s record and file it with the         is clarified to require agreement only as to the portion of the text
            trial court clerk. In a case where the death penalty            at issue, and to provide that the trial court may determine that a
            was assessed, the court reporter must prepare two               copy of an exhibit should be used even if the parties cannot
            duplicates of the reporter’s record.                            agree.

      (i)   Supreme Court and Court of Criminal Appeals May
            Set Fee. From time to time, the Supreme Court and                            Rule 35. Time to File Record;
            the Court of Criminal Appeals may set the fee that                           Responsibility for Filing Record
            the court reporters may charge for preparing the
            reporter’s record.                                              35.1. Civil Cases

                     Notes and Comments                                           The appellate record must be filed in the appellate court
                                                                            within 60 days after the judgment is signed, except as follows:
      Comment to 1997 change: Former Rules 50, 51 and 53 are
merged. Clerk’s record is substituted for transcript, and                         (a)    if Rule 26.1(a) applies, within 120 days after the
reporter’s record is substituted for statement of facts throughout                       judgment is signed;

                                                                       42
   Appendix Tab G:
Tex. R. Civ. P. Rule 266
(b)     The party upon whom rests the burden of proof on the whole case shall then introduce his
        evidence.

(c)     The adverse party shall briefly state the nature of his claim or defense and what said party
        expects to prove and the relief sought unless he has already done so.

(d)     He shall then introduce his evidence.

(e)     The intervenor and other parties shall make their statement, unless they have already done
        so, and shall introduce their evidence.

(f)     The parties shall then be confined to rebutting testimony on each side.

(g)     But one counsel on each side shall examine and cross-examine the same witness, except on
        leave granted.


                         RULE 266. OPEN AND CLOSE - ADMISSION

Except as provided in Rule 269 the plaintiff shall have the right to open and conclude both in
adducing his evidence and in the argument, unless the burden of proof on the whole case under the
pleadings rests upon the defendant, or unless the defendant or all of the defendants, if there should
be more than one, shall, after the issues of fact are settled and before the trial commences, admit that
the plaintiff is entitled to recover as set forth in the petition, except so far as he may be defeated, in
whole or in part, by the allegations of the answer constituting a good defense, which may be
established on the trial; which admission shall be entered of record, whereupon the defendant, or the
defendants, if more than one, shall have the right to open and conclude in adducing the evidence and
in the argument of the cause. The admission shall not serve to admit any allegation which is
inconsistent with such defense, which defense shall be one that defendant has the burden of
establishing, as for example, and without excluding other defenses: accord and satisfaction, adverse
possession, arbitration and award, contributory negligence, discharge in bankruptcy, duress,
estoppel, failure of consideration, fraud, release, res judicata, statute of frauds, statute of limitations,
waiver, and the like.




                       RULE 267. WITNESSES PLACED UNDER RULE

(a)     At the request of either party, in a civil case, the witnesses on both sides shall be sworn and
        removed out of the courtroom to some place where they cannot hear the testimony as
        delivered by any other witness in the cause. This is termed placing witnesses under the rule.

(b)     This rule does not authorize exclusion of (1) a party who is a natural person or the spouse
        of such natural person, or (2) an officer or employee of a party that is not a natural person
        and who is designated as its representative by its attorney, or (3) a person whose presence
        is shown by a party to be essential to the presentation of the cause.
   Appendix Tab H:
Tex. R. Civ. P. Rule 107
The officer or authorized person to whom process is delivered shall endorse thereon the day and
hour on which he received it, and shall execute and return the same without delay.


                             RULE 106. METHOD OF SERVICE

(a)    Unless the citation or an order of the court otherwise directs, the citation shall be served by
       any person authorized by Rule 103 by

       (1)    delivering to the defendant, in person, a true copy of the citation with the date of
              delivery endorsed thereon with a copy of the petition attached thereto, or

       (2)    mailing to the defendant by registered or certified mail, return receipt requested, a
              true copy of the citation with a copy of the petition attached thereto.

(b)    Upon motion supported by affidavit stating the location of the defendant's usual place of
       business or usual place of abode or other place where the defendant can probably be found
       and stating specifically the facts showing that service has been attempted under either (a)(1)
       or (a)(2) at the location named in such affidavit but has not been successful, the court may
       authorize service

       (1)    by leaving a true copy of the citation, with a copy of the petition attached, with
              anyone over sixteen years of age at the location specified in such affidavit, or

       (2)    in any other manner that the affidavit or other evidence before the court shows will
              be reasonably effective to give the defendant notice of the suit.


                             RULE 107. RETURN OF SERVICE

(a)    The officer or authorized person executing the citation must complete a return of service.
       The return may, but need not, be endorsed on or attached to the citation.

(b)    The return, together with any documents to which it is attached, must include the following
       information:

       (1)    the cause number and case name;

       (2)    the court in which the case is filed;

       (3)    a description of what was served;

       (4)    the date and time the process was received for service;

       (5)    the person or entity served;

       (6)    the address served;

       (7)    the date of service or attempted service;
   Appendix Tab I:
Tex. R. Civ. P. Rule 21a
               appear, unless the document is notarized or sworn; or

               (B)    an electronic image or scanned image of the signature.

       (8)     Format. An electronically filed document must:

               (A)    be in text-searchable portable document format (PDF);

               (B)    be directly converted to PDF rather than scanned, if possible;

               (C)    not be locked; and

               (D)  otherwise comply with the Technology Standards set by the Judicial
               Committee on Information Technology and approved by the Supreme Court.

       (9)     Paper Copies. Unless required by local rule, a party need not file a paper copy of
       an electronically filed document.

       (10) Electronic Notices From the Court. The clerk may send notices, orders, or other
       communications about the case to the party electronically. A court seal may be electronic.

       (11) Non-Conforming Documents. The clerk may not refuse to file a document that fails
       to conform with this rule. But the clerk may identify the error to be corrected and state a
       deadline for the party to resubmit the document in a conforming format.

       (12) Original Wills. When a party electronically files an application to probate a document
       as an original will, the original will must be filed with the clerk within three business days
       after the application is filed.

       (13) Official Record. The clerk may designate an electronically filed document or a
       scanned paper document as the official court record. The clerk is not required to keep both
       paper and electronic versions of the same document unless otherwise required by local rule.
       But the clerk must retain an original will filed for probate in a numbered file folder.

Comment to 2013 Change: Rule 21 is revised to incorporate rules for electronic filing, in
accordance with the Supreme Court's order - Misc. Docket No. 12-9206, amended by Misc. Docket
Nos. 13-9092 and 13-9164 - mandating electronic filing in civil cases beginning on January 1, 2014.
The mandate will be implemented according to the schedule in the order and will be completed by
July 1, 2016. The revisions reflect the fact that the mandate will only apply to a subset of Texas
courts until that date.



                            RULE 21a. METHODS OF SERVICE

(a)    Methods of Service. Every notice required by these rules, and every pleading, plea, motion,
or other form of request required to be served under Rule 21, other than the citation to be served
upon the filing of a cause of action and except as otherwise expressly provided in these rules, may
be served by delivering a copy to the party to be served, or the party's duly authorized agent or
attorney of record in the manner specified below:

        (1)    Documents Filed Electronically. A document filed electronically under Rule 21 must
        be served electronically through the electronic filing manager if the email address of the
        party or attorney to be served is on file with the electronic filing manager. If the email
        address of the party or attorney to be served is not on file with the electronic filing manager,
        the document may be served on that party or attorney under subparagraph (2).

        (2)     Documents Not Filed Electronically. A document not filed electronically may be
        served in person, by mail, by commercial delivery service, by fax, by email, or by such other
        manner as the court in its discretion may direct.

(b)     When Complete.

        (1)     Service by mail or commercial delivery service shall be complete upon deposit of the
        document, postpaid and properly addressed, in the mail or with a commercial delivery
        service.

        (2)     Service by fax is complete on receipt. Service completed after 5:00 p.m. local time
        of the recipient shall be deemed served on the following day.

        (3)     Electronic service is complete on transmission of the document to the serving party's
        electronic filing service provider. The electronic filing manager will send confirmation of
        service to the serving party.

(c)     Time for Action After Service. Whenever a party has the right or is required to do some act
within a prescribed period after the service of a notice or other paper upon him and the notice or
paper is served upon him by mail, three days shall be added to the prescribed period.

(d)    Who May Serve. Notice may be served by a party to the suit, an attorney of record, a sheriff
or constable, or by any other person competent to testify.

(e)      Proof of Service. The party or attorney of record shall certify to the court compliance with
this rule in writing over signature and on the filed instrument. A certificate by a party or an attorney
of record, or the return of the officer, or the affidavit of any other person showing service of a notice
shall be prima facie evidence of the fact of service. Nothing herein shall preclude any party from
offering proof that the document was not received, or, if service was by mail, that the document was
not received within three days from the date that it was deposited in the mail, and upon so finding,
the court may extend the time for taking the action required of such party or grant such other relief
as it deems just.

(f)     Procedures Cumulative. These provisions are cumulative of all other methods of service
prescribed by these rules.
   Appendix Tab J:
Tex. R. Civ. P. Rule 106
The officer or authorized person to whom process is delivered shall endorse thereon the day and
hour on which he received it, and shall execute and return the same without delay.


                             RULE 106. METHOD OF SERVICE

(a)    Unless the citation or an order of the court otherwise directs, the citation shall be served by
       any person authorized by Rule 103 by

       (1)    delivering to the defendant, in person, a true copy of the citation with the date of
              delivery endorsed thereon with a copy of the petition attached thereto, or

       (2)    mailing to the defendant by registered or certified mail, return receipt requested, a
              true copy of the citation with a copy of the petition attached thereto.

(b)    Upon motion supported by affidavit stating the location of the defendant's usual place of
       business or usual place of abode or other place where the defendant can probably be found
       and stating specifically the facts showing that service has been attempted under either (a)(1)
       or (a)(2) at the location named in such affidavit but has not been successful, the court may
       authorize service

       (1)    by leaving a true copy of the citation, with a copy of the petition attached, with
              anyone over sixteen years of age at the location specified in such affidavit, or

       (2)    in any other manner that the affidavit or other evidence before the court shows will
              be reasonably effective to give the defendant notice of the suit.


                             RULE 107. RETURN OF SERVICE

(a)    The officer or authorized person executing the citation must complete a return of service.
       The return may, but need not, be endorsed on or attached to the citation.

(b)    The return, together with any documents to which it is attached, must include the following
       information:

       (1)    the cause number and case name;

       (2)    the court in which the case is filed;

       (3)    a description of what was served;

       (4)    the date and time the process was received for service;

       (5)    the person or entity served;

       (6)    the address served;

       (7)    the date of service or attempted service;
   Appendix Tab K:
Tex. R. Civ. P. Rule 124
       affirmatively that the affiant is competent to testify.

       Should it appear from the affidavits of a party opposing the motion that he cannot for reasons
       stated present by affidavit facts essential to justify his opposition, the court may order a
       continuance to permit affidavits to be obtained or depositions to be taken or discovery to be
       had or may make such other order as is just.

       Should it appear to the satisfaction of the court at any time that any of such affidavits are
       presented in violation of Rule 13, the court shall impose sanctions in accordance with that
       rule.

4.     If the court sustains the objection to jurisdiction, an appropriate order shall be entered. If the
       objection to jurisdiction is overruled, the objecting party may thereafter appear generally for
       any purpose. Any such special appearance or such general appearance shall not be deemed
       a waiver of the objection to jurisdiction when the objecting party or subject matter is not
       amenable to process issued by the courts of this State.


                           RULE 121. ANSWER IS APPEARANCE

An answer shall constitute an appearance of the defendant so as to dispense with the necessity for
the issuance or service of citation upon him.


                        RULE 122. CONSTRUCTIVE APPEARANCE

If the citation or service thereof is quashed on motion of the defendant, such defendant shall be
deemed to have entered his appearance at ten o'clock a.m. on the Monday next after the expiration
of twenty (20) days after the day on which the citation or service is quashed, and such defendant
shall be deemed to have been duly served so as to require him to appear and answer at that time, and
if he fails to do so, judgment by default may be rendered against him.


                           RULE 123. REVERSAL OF JUDGMENT

Where the judgment is reversed on appeal or writ of error for the want of service, or because of
defective service of process, no new citation shall be issued or served, but the defendant shall be
presumed to have entered his appearance to the term of the court at which the mandate shall be filed.


                     RULE 124. NO JUDGMENT WITHOUT SERVICE

In no case shall judgment be rendered against any defendant unless upon service, or acceptance or
waiver of process, or upon an appearance by the defendant, as prescribed in these rules, except
where otherwise expressly provided by law or these rules.

When a party asserts a counterclaim or a cross-claim against another party who has entered an
appearance, the claim may be served in any manner prescribed for service of citation or as provided
in Rule 21(a).
    Appendix Tab L:
Tex. R. Civ. P. Rule 99(a)
(c)    Counterclaim Exceeding Opposing Claim. A counterclaim may or may not diminish or
       defeat the recovery sought by the opposing party. It may claim relief exceeding in amount
       or different in kind from that sought in the pleading of the opposing party, so long as the
       subject matter is within the jurisdiction of the court.

(d)    Counterclaim Maturing or Acquired After Pleading. A claim which either matured or
       was acquired by the pleader after filing his pleading may be presented as a counterclaim by
       amended pleading.

(e)    Cross-Claim Against Co-Party. A pleading may state as a cross-claim any claim by one
       party against a co-party arising out of the transaction or occurrence that is the subject matter
       either of the original action or of a counterclaim therein. Such cross-claim may include a
       claim that the party against whom it is asserted is or may be liable to the cross-claimant for
       all or part of a claim asserted in the action against the cross-claimant.

(f)    Additional Parties. Persons other than those made parties to the original action may be
       made parties to a third party action, counterclaim or cross-claim in accordance with the
       provisions of Rules 38, 39 and 40.

(g)    Tort shall not be the subject of set-off or counterclaim against a contractual demand nor a
       contractual demand against tort unless it arises out of or is incident to or is connected with
       same.

(h)    Separate Trials; Separate Judgments. If the court orders separate trials as provided in
       Rule 174, judgment on a counterclaim or cross-claim may be rendered when the court has
       jurisdiction so to do, even if the claims of the opposing party have been dismissed or
       otherwise disposed of.


                          RULE 98. SUPPLEMENTAL ANSWERS

The defendant's supplemental answers may contain special exceptions, general denial, and the
allegations of new matter not before alleged by him, in reply to that which has been alleged by the
plaintiff.


                                      SECTION 5. CITATION

                     RULE 99. ISSUANCE AND FORM OF CITATION

a.     Issuance. Upon the filing of the petition, the clerk, when requested, shall forthwith issue
       a citation and deliver the citation as directed by the requesting party. The party requesting
       citation shall be responsible for obtaining service of the citation and a copy of the petition.
       Upon request, separate or additional citations shall be issued by the clerk. The clerk must
       retain a copy of the citation in the court’s file.

b.     Form. The citation shall (1) be styled "The State of Texas," (2) be signed by the clerk under
       seal of court, (3) contain name and location of the court, (4) show date of filing of the
       petition, (5) show date of issuance of citation, (6) show file number, (7) show names of
   Appendix Tab M:
Tex. R. Civ. P. Rule 239a
                       RULE 238. CALL OF APPEARANCE DOCKET

On the appearance day of a particular defendant and at the hour named in the citation, or as soon
thereafter as may be practicable, the court or clerk in open court shall call, in their order, all the
cases on the docket in which such day is appearance day as to any defendant, or, the court or clerk
failing therein, any such case shall be so called on request of the plaintiff's attorney.


                            RULE 239. JUDGMENT BY DEFAULT

Upon such call of the docket, or at any time after a defendant is required to answer, the plaintiff may
in term time take judgment by default against such defendant if he has not previously filed an
answer, and provided that the return of service shall have been on file with the clerk for the length
of time required by Rule 107.


                      RULE 239a. NOTICE OF DEFAULT JUDGMENT

At or immediately prior to the time an interlocutory or final default judgment is rendered, the party
taking the same or his attorney shall certify to the clerk in writing the last known mailing address
of the party against whom the judgment is taken, which certificate shall be filed among the papers
in the cause. Immediately upon the signing of the judgment, the clerk shall mail written notice
thereof to the party against whom the judgment was rendered at the address shown in the certificate,
and note the fact of such mailing on the docket. The notice shall state the number and style of the
case, the court in which the case is pending, the names of the parties in whose favor and against
whom the judgment was rendered, and the date of the signing of the judgment. Failure to comply
with the provisions of this rule shall not affect the finality of the judgment.


                         RULE 240. WHERE ONLY SOME ANSWER

Where there are several defendants, some of whom have answered or have not been duly served and
some of whom have been duly served and have made default, an interlocutory judgment by default
may be entered against those who have made default, and the cause may proceed or be postponed
as to the others.




            RULE 241. ASSESSING DAMAGES ON LIQUIDATED DEMANDS

When a judgment by default is rendered against the defendant, or all of several defendants, if the
claim is liquidated and proved by an instrument in writing, the damages shall be assessed by the
court, or under its direction, and final judgment shall be rendered therefor, unless the defendant shall
demand and be entitled to a trial by jury.
   Appendix Tab N:
Tex. Const. Art. I § 30(2)
         Sec.A29.AAPROVISIONS OF BILL OF RIGHTS EXCEPTED FROM POWERS

OF    GOVERNMENT;    TO    FOREVER    REMAIN      INVIOLATE.          To    guard   against

transgressions of the high powers herein delegated, we declare that

everything in this "Bill of Rights" is excepted out of the general

powers of government, and shall forever remain inviolate, and all

laws contrary thereto, or to the following provisions, shall be

void.

A



         Sec.A30.AARIGHTS OF CRIME VICTIMS.                 (a)AA crime victim has

the following rights:

               (1)AAthe right to be treated with fairness and with

respect      for   the    victim ’s   dignity       and   privacy          throughout    the

criminal justice process; and

               (2)AAthe     right     to   be     reasonably        protected    from    the

accused throughout the criminal justice process.

         (b)AAOn the request of a crime victim, the crime victim has

the following rights:

               (1)AAthe right to notification of court proceedings;

               (2)AAthe      right    to     be   present      at    all     public    court

proceedings related to the offense, unless the victim is to testify

and    the   court   determines       that   the    victim ’s       testimony    would    be

materially affected if the victim hears other testimony at the

trial;

               (3)AAthe right to confer with a representative of the

prosecutor ’s office;

               (4)AAthe right to restitution; and

               (5)AAthe     right     to   information      about      the    conviction,

sentence, imprisonment, and release of the accused.

         (c)AAThe    legislature       may      enact   laws    to    define     the    term

"victim" and to enforce these and other rights of crime victims.

         (d)AAThe state, through its prosecuting attorney, has the

right to enforce the rights of crime victims.

         (e)AAThe legislature may enact laws to provide that a judge,

attorney for the state, peace officer, or law enforcement agency is

not liable for a failure or inability to provide a right enumerated


                                             10
   Appendix Tab O:
Final Decree of Divorce
                                        NO.   2012-04063

IN THE MATTER OF                                   §                IN THE DISTRICT CO        y.
THE MARRIAGE OF                                    §
                                                   §
                                                                                       C-HNAX
RETAKA          ROMEO    NELSON      A/KIA         §
TAKE JONES                                         §
AND                                                §            308TH JUDICIAL DISTRICT           \FJR£,
SHANNON BROCHETTE NELSON                           §
                                                   §
AND IN THE INTEREST OF                             §
KMN                                    AND         §                HARRIS COUNTY, TEXAS
APN, CIDLDREN                                      §

                               FINAL DECREE OF DIVORCE


       On June 11, 2013 the Court heard and rendered the following judgment in this case.


Appearances

       Petitioner/Counter-Respondent, RETAKA ROMEO NELSON A/KIA TAKE JONES,


who appeared pro '5• made a general appearance, and appeared at trial. OtJ � 0     ��Qfl'�rf
         c:J   p- r-t-r l rAW .tr.                                                        f�
       Respondent/Counter-Petitioner, SHANNON BROCHETIE NELSON, appeared through


attorney of record, D. Michelle Tewal, and announced ready for trial.


       Also appearing was Attorney Jolanda Jones, appointed by the Court as amicus attorney to


assist the Court in protecting the best interests of the children the subject of this suit, who


announced ready for trial.


Record

         The record of testimony was duly reported by the court reporter for the 308th Judicial


District Court.
                                                       FILED
                                                        Chris Danlel
                                                        Dl1trlat Clerk

                                                        JUN 2 8 2013
                                              0Tlme1_.,.,4i�wnu==•
                                               :}'f'    :   ii!--          ===--




                                                                                       1523
Jurisdiction and Domicile

        The Court finds that the pleadings of Respondent     are   in due form and contain all the


allegations, information, and prerequisites required by law. The Court, after receiving evidence,


finds that it has jurisdiction of this case and of all the parties and that at least sixty days have


elapsed since the date the suit was filed.


        The Court further finds that, at the time this suit was filed, Respondent had been a


domiciliary of Texas for the preceding six-month period and a resident of the county in which


this suit was filed for the preceding ninety-day period.     All persons entitled to citation were


properly cited.


Jury

        A jury request was made by Petitioner, but was ultimately 111&iwd aftca .tbe reftttest was


�ly stru                                                                              v-.R/"
              � �y the Court, and questions of fact and of law were submitted to the Court.   D

  .       "GHome state:      Texas


Social Security number:         XXX-XX-    --




Driver's license number and issuing state:      n/a


Name:   APN

Sex:    Female


Birth date:      January 20, 2009


Home state:      Texas


Social Security number:        XXX-XX-     ___




Driver's license number and issuing state:     n/a


        The Court finds no other children of the marriage are expected.


Parenting Plan

        The Court finds that the provisions in this decree relating to the rights and duties of the


parties with relation to the children, possession of and access to the children, child support, and


optimizing the development of a close and continuing relationship between each party and the


children constitute the parenting plan established by the Court.


Conservatorship

        The Court, having considered the circumstances of the parents and of the children, finds


that the following orders are in the best interest of the children.


        IT IS ORDERED that SHANNON BROCHETTE NELSON is appointed Sole Managing

Co�servator and RETAKA ROMEO NELSON AIK/A T                    �      JONES is appointed Possessory

                                                MICHEi J .E
Conservator of the following children: KMN and APN.




                                                      3




                                                                                            1525
         IT IS ORDERED that, at all times, SHANNON BROCHETTE NELSON,                        as   a parent


sole managing conservator, shall have the following rights:


         1.      the right to receive information from any other conservator of the children
concerning the health, education, and welfare of the children;


         2.      the right to confer with the other parent to the extent possible before making a
decision concerning the health, education, and welfare of the children;


         3.      the right of access to medical, dental, psychological, and educational records of
the children;


         4.      the right to consult with a physician, dentist, or psychologist of the children;


         5.      the right to consult with school officials concerning the children's welfare and
educational status, including school activities;


         6.      the right to attend school activities;


         7.      the right to be designated on the children's records    as   a person to be notified in
case of an emergency;


         8.      the right to consent to medical, dental, and surgical treatment during an
emergency involving an immediate danger to the health and safety of the children; and


         9.      the right to manage the estates of the children to the extent the estates have been
created by the parent or the parent's family.


         IT IS ORDERED that, at all times, RETAKA ROMEO NELSON A/K/A TAKE JONES,

as   a parent possessory conservator, shall have the following rights:


         1.      the right to receive information from any other conservator of the children
concerning the health, education, and welfare of the children;


         2.      the right to confer with the other parent to the extent possible before making a
decision concerning the health, education, and welfare of the children;


         3.      the right to consult with a physician, dentist, or psychologist of the children;


         4.      the right to consult with school officials concerning the children's welfare and
educational status, including school activities;




                                                    4



                                                                                                 1526
        5.    the right to   be   designated on the children's records as a person to be notified in
case of an emergency;

       6.    the right to consent to medical, dental, and surgical treatment during an
emergency involving an immediate danger to the health and safety of the children; and

       7.      the right to manage the estates of the children to the extent the estates have been
created by the parent or the parent's family.

       IT IS ORDERED that, at all times, SHANNON BROCHETTE NELSON, as a parent

sole managing conservator shall have the following duties:

       1.       the duty to inform the other conservator of the children in a timely manner of
significant information concerning the health, education, and welfare of the children; and

        2.      the duty to inform the other conservator of the children if the conservator resides
with for at least thirty days, marries, or intends to marry a person who the conservator knows is
registered as a sex offender under chapter 62 of the Code of Criminal Procedure or is currently
charged with an offense for which on conviction the person would be required to register under
that chapter. IT IS ORDERED that this information shall be tendered in the form of a notice
made as soon as practicable, but not later than the fortieth day after the date the conservator of
the children begins to reside with the person or on the tenth day after the date the marriage
occurs, as appropriate. IT IS ORDERED that the notice must include a description of the
offense that is the basis of the person's requirement to register as a sex offender or of the offense
with which the person is charged. WARNING: A CONSERVATOR COMMITS AN
OFFENSE PUNISHABLE AS A CLASS C MISDEMEANOR IF THE CONSERVATOR
FAILS TO PROVIDE THIS NOTICE.


       IT IS ORDERED that, at all times, RETAKA ROMEO NELSON AIK/A TAKE JONES,

as a parent possessory conservator, shall have the following duties:

       1.       the duty to inform the other conservator of the children in a timely manner of
significant information concerning the health, education, and welfare of the children; and

        2.      the duty to inform the other conservator of the children if the conservator resides
with for at least thirty days, marries, or intends to marry a person who the conservator knows is
registered as a sex offender under chapter 62 of the Code of Criminal Procedure or is currently
charged with an offense for which ori conviction the person would be required to register under
that chapter. IT IS ORDERED that this information shall be tendered in the form of a notice
made as soon as practicable, but not later than the fortieth day after the date the conservator of
the children begins to reside with the person or on the tenth day after the date the marriage
occurs, as appropriate. IT IS ORDERED that the notice must include a description of the
offense that is the basis of the person's requirement to register as a sex offender or of the offense

                                                   5



                                                                                             1527
with which the person is charged. WARNING: A CONSERVATOR COMMITS AN
OFFENSE PUNISHABLE AS A CLASS C MISDEMEANOR IF THE CONSERVATOR
FAILS TO PROVIDE THIS NOTICE.


          IT IS ORDERED     that, during her periods of possession,     SHANNON BROCHETTE

NELSON, as a parent sole managing conservator, shall have the following rights and duties:

          1.   the duty of care, control, protection, and reasonable discipline of the children;


          2.   the duty to support the children, including providing the children with clothing,
food, shelter, and medical and dental care not involving an invasive procedure;


          3.   the right to consent for the children to medical and dental care not involving an
invasive procedure; and


          4.   the right to direct the moral and religious training of the children.


          IT IS ORDERED     that, during his periods of possession,   RETAKA ROMEO NELSON

A/KIA TAKE JONES,         as a parent possessory conservator, shall have the following rights and


duties:


          1.   the duty of care, control, protection, and reasonable discipline of the children;


          2.   the duty to support the children, including providing the children with clothing,
food, shelter, and medical and dental care not involving an invasive procedure;


          3.   the right to consent for the children to medical and dental care not involving an
invasive procedure; and


          4.   the right to direct the moral and religious training of the children.


          IT IS ORDERED     that   SHANNON BROCHETTE NELSON,               as parent sole managing


conservator, shall have the following exclusive rights and d�ty:


          1.   the right to_ designate the primary residence of the children wi�out regard to


geographic restriction;


          2.   the right to consent to medical, dental, and surgical treatment involving invasive
procedures;



                                                  6




                                                                                             1528
       3.        the right to consent to psychiatric and psychological treatment of the children;

       4.      the right to receive and give receipt for periodic payments for the support of the
children and to hold or disburse these funds for the benefit of the children;

       5.       the right to represent the children in legal action and to make other decisions of
substantial legal significance concerning the children;

       6.      the right to consent to marriage and to enlistment in the armed forces of the
United States;

       7.        the right to make decisions concerning the children's education;

       8.      except as provided by section 264.0111 of the Texas Family Code, the right to the
services and earnings of the children;

       9.      except when a guardian of the children's estates or a guardian or attorney ad litem
has been appointed for the children, the right to act as an agent of the children in relation to the
children's estates if the children's action is required by a state, the United States, or a foreign
government; and

        10.   the duty to manage the estates of the children to the extent the estates have been
created by community property or the joint property of the parents.

Possession and Access

       1. Stair Step   Visitation

                 A.     Phase 1:


                 RETAKA ROMEO NELSON a/k/a TAKE JONES shall have visitation with the

       children through the SAFE Program beginning on June 22, 2013 from 10:00 a.m. to 6:00

       p.m. and on Saturdays following the first, third, and fifth Friday of each month thereafter

       from 10:00 a.m. to 6:00 p.m. for a total of sixteen (16) visits. RETAKA ROMEO

       NELSO!':l a/k/a TAKE JONES shall be responsible for all costs associated with said

       visits.




                                                   7




                                                                                             1529
        B.      Phase 2:


        Following the completion of all sixteen ( 1 6) visits of Phase 1 , RETAKA ROMEO


NELSON a/k/a TAKE JONES shall have visitation with the children on Saturdays

following the first, third, and fifth Friday of each month from 1 0:00 a.m. to 6:00 p.m. for


a total of sixteen ( 16) visits. Said visits shall be unsupervised.


        C.      Phase3:


        Following the completion of all sixteen ( 16) visits of Phase    2, RETAKA ROMEO

NELS ON a/k/a TAKE JONES shall have visitation with the children on Saturdays and


Sundays following the first, third, and fifth Friday of each month from 10:00 a.m. to 6:00


p.m. on each day respectively for a total of nine (9) visits, including visitation on both


days. Said visits shall be unsupervised.


        D.      Phase4:


        Following the completion of all nine (9) visits of Phase      3, including visitation on

both days respectively, RETAKA ROMEO NELSON a/k/a TAKE JONES shall have


visitation with the children beginning on Saturday at 9:00 a.m. and ending on Sunday at


10:00 a.m. following the first, third, and fifth Friday of each month. Said visits shall be

unsupervised.


        E.      General Terms and Conditions


                1.      All visits in each phase must be completed in order for RETAKA

                        ROMEO NELSON a/k/a TA� JONES to graduate to the next

                        phase.


                2.      Surrender of Child by SHANNON BROCHETTE NELSON for


                        Phases   2-4- SHANNON BROCHETTE NELS ON is ORDERED to

                                           8



                                                                                        1530
      surrender the child to RETAKA ROMEO NELSON a/k/a TAKE

      JONES at the beginning of each period of RETAKA ROMEO

      NELSON a/k/a TAKE JONES' possession at a location to be

      designated by SHANNON BROCHETTE NELSON.

3.    Return of Child by RETAKA ROMEO NELSON a/k/a TAKE

      JONES for Phases 2-4 - RETAKA ROMEO NELSON a/k/a

      TAKE JONES is ORDERED to return the child to the location to

      be designated by SHANNON BROCHETTE NELSON at the end

      of each period of possession.

4.    Surrender of Child by RETAKA ROMEO NELSON a/k/a TAKE

      JONES for Phases 2-4- RETAKA ROMEO NELSON a/k/a TAKE

      JONES is ORDERED to surrender the child to             SHANNON

      BROCHETTE NELSON, if the child is in RETAKA ROMEO

      NELSON a/k/a TAKE JONES' possession or subject to RETAKA

      ROMEO NELSON a/k/a TAKE JONES' control, at the beginning

      of each       period       of SHANNON   BROCHETTE       NELSON's

      exclusive periods of possession, at the location to be designated by

      SHANNON BROCHETTE NELSON at the end of each period of

      possession.

 5.   Return of Child by � HANNON BROCHETTE NELSON for

      Phases 2-4-SHANNON BROCHETTE NELSON is ORDERED to

       return the child to RETAKA ROMEO NELSON a/k/a TAKE

       JONES, if RETAKA ROMEO NELSON a/k/a TAKE JONES is

                             9




                                                                  153 1
                      entitled to possession of the child, at the end of each of SHANNON

                       BROCHETTE NELSON's exclusive periods of possession, at

                       the location to be designated by SHANNON BROCHETTE

                        NELSON .

                6.      Personal Effects - Each conservator is ORDERED to return with

                        the child the personal effects that the child brought at the

                        beginning of the period of possession.

                7.      Inability to Exercise Possession   -   Each conservator is ORDERED

                        to give notice to the person in possession of the child on each

                        occasion that the conservator will be unable to exercise that

                        conservator's right of possession for any specified period.

2.     Duration

        The periods of possession ordered above apply to each child the subject of this

suit while that child is under the age of eighteen years and not otherwise emancipated.

3.      Noninterference with Possession

        Except as expressly provided herein, IT IS ORDERED that neither conservator

 shall take possession of the children during the other conservator's period of possession

unless there is a prior written agreement signed by both conservators or in case of an

emergency.

4.      Termination of Orders

        The provisions of this decree relating to conservatorship, possession, or access

 terminate on the remarriage of RETAKA ROMEO NELSON AIK/A TAKE JONES to

SHANNON BROCHETTE NELSON unless a nonparent or agency has been appointed

                                         10




                                                                                      1532
       conservator of the children under chapter 153 of the Texas Family Code.


Child Support

       Statement on Guidelines


       In accordance with Texas Family Code section 154.130, the Court makes the following


findings and conclusions regarding the child support order made in open court in this case on


June 11, 2013:


       1.        The amount of child support required by the guidelines of $634.00 per month is


appropriate in this case as demonstrated by RETAKA ROMEO NELSON a/k/a TAKE JONES's


previous testimony regarding his current income of $3,000. 00 per month.


       Child Support Due Beginning July 1. 2013


       ITIS ORDERED that RET AKA ROMEO NELSON a k a TAKE JONES pay to

       S ANNO N BROC ETTE NELSON for the support of K M N and A P N three hundred


fifty-eight dollars ($358.00) being due and payable on July 1, 2013. Said amount equals the


guideline child support amount minus the sum of two hundred seventy-six dollars ($276.00) that


RET AKA ROMEO NELSON a k a TAKE JONES is obligated to pay the SAFE program.




       Child Support Due Beginning August     1. 2013

       IT IS ORDERED that RETAKA ROMEO NELSON a/k/a TAKE JONES pay to

S ANNO N BROC ETTE NELSON for the support of K M N and A P N six hundred dollars


($600.00) per month, with th� first payment being due and payable on August 1, 2013 and a like

payment being due and payable on the first day of each month thereafter through July 31, 2014.

Said amount equals the guideline child support amount minus a credit of thirty-four dollars


($34.00) per month that RETAKA ROMEO


                                                11




                                                                                        1533
NELSON a/kla TAKE JONES may apply toward the SAFE program.


         Child Support Due Beginning August 1. 2014


         IT   IS ORDERED that RETAKA ROMEO NELSON a/k/a TAKE JONES pay to


SHANNON BROCHETTE NELSON for the support of KMN and


APN six hundred thirty-four dollars ($634.00) per month, with the first

payment being due and payable on August 1, 2014 and a like payment being due and payable on


the fust day of each month thereafter until the fust month following the date of the earliest

occurrence of one of the events specified below:


         1.      any child reaches the age of eighteen years or graduates from high school,


whichever occurs later, subject to the provisions for support beyond the age of eighteen years set


out below;


         2.      any child marries;


         3.      any child dies;


         4.      any child enlists in the armed forces of the United States and begins active service


as   defined by section 101 of title 10 of the United States Code; or


         5.      any child's disabilities are otherwise removed for general purposes.


         Thereafter, RETAKA ROMEO NELSON AIKJA TAKE JONES is ORDERED to pay to


SHANNON BROCHETTE NELSON child support of five hundred and seven dollars ($507.00)


per month, due and payable on the 1st day of the first month immediately following the date of


the earliest occurrence of one of the events specified above for the oth�r child and a like sum of


five hundred and seven dollars ($507.00) due and payable on the 151 day of each month thereafter


until the next occurrence of one of the events specified above for the other child.




                                                  12




                                                                                             1534
       If the child is eighteen years of age and has not graduated from high school,     IT IS

ORDERED that RETAKA ROMEO NELSON NK/A TAKE JONES's obligation to pay child

support to SHANNON BROCHETTE NELSON shall not terminate but shall continue for as

long as the child is enrolled-

       1.      under chapter 25 of the Texas Education Code in an accredited secondary school

in a program leading toward a high school diploma or under section 130.008 of the Education

Code in courses for joint high school and junior college credit and is complying with the

minimum attendance requirements of subchapter C of chapter 25 of the Education Code or

       2.      on a full-time basis in a private secondary school in a program leading toward a

high school diploma and is complying with the minimum attendance requirements imposed by

that school.

        Material and Substantial Change

       If RETAKA ROMEO NELSON NK/A TAKE JONES obtains employment as a


pharmacist or becomes employed utilizing his doctorate degree in pharmacy, the Court will

consider this fact to be a material and substantial change in circumstances to modify child

support accordingly.

       Withholding from Earnings

        IT IS ORDERED that any employer of RETAKA ROMEO NELSON NK/A TAKE

JONES shall be ordered to withhold from earnings for child support from the disposable e�ngs


of RETAKA ROMEO NELSON NK A TAKE .JONES for the support of KMN and APN.




        IT IS FURTHER ORDERED that all amounts withheld from the disposable earnings of

RETAKA ROMEO NELSON NK/A TAKE JONES by the employer and paid in accordance

                                              13




                                                                                       1535
with the order to that employer shall constitute a credit against the child support obligation.


Payment of the full amount of child support ordered paid by this decree through the means of


withholding from earnings shall discharge the child support obligation. If the amount withheld


from earnings and credited against the child support obligation is less than 100 percent of the


amount ordered to be paid by this decree, the balance due remains an obligation of RETAKA


ROMEO NELSON A/KIA TAKE JONES, and it is hereby ORDERED that RETAKA ROMEO


NELSON A/KIA TAKE JONES pay the balance due directly to the state disbursement unit


specified below.


       On this date the Court signed an Employer's Wage Withholding Order.


       Payment


       IT IS   ORDERED that all payments shall be made through the state disbursement unit at


Texas Child Support Disbursement Unit, P.O. Box 659791, San Antonio, Texas 78265-9791,


and thereafter promptly remitted to SHANNON BROCHETTE NELSON for the support of the


children.   IT IS   ORDERED that each party shall pay, when due, all fees charged to that party by


the state disbursement unit and any other agency statutorily authorized to charge a fee.


       Change of Employment


       IT IS   FURTHER ORDERED that RETAKA ROMEO NELSON A/KIA TAKE JONES


shall notify this Court and SHANNON BROCHETTE NELSON by U.S. certified mail, return


receipt requested, of any change of address and of any termination of employment. This notice


shall be given no later than seven days after _the change of address or the termination of


employment.         This notice or a subsequent notice shall also provide the current address of


RETAKA ROMEO NELSON A/KIA TAKE JONES and the name and address of his current


employer, whenever that information becomes available.


                                                  14




                                                                                           1536
       Clerk's Duties


       IT IS ORDERED that, on the request of a prosecuting attorney, the title N-D agency, the

friend of the Court, a domestic relations office, SHANNON BROCHEITE NELSON, RETAKA


ROMEO       NELSON       AIK/A   TAKE      JONES,     or   an   attorney   representing   SHANNON


BROCHETTE NELSON or RETAKA ROMEO NELSON AIK/ A TAKE JONES, the clerk of


this Court shall cause a certified copy of the Income Withholding for Support to be delivered to


any employer.


Health Care

       1.       IT IS   ORDERED that RETAKA ROMEO NELSON AIK/A TAKE JONES and


SHANNON BROCHEITE NELSON shall each provide medical support for each child as set


out in this order as additional child support for as long as the Court may order RETAKA


ROMEO NELSON A/KIA TAKE JONES and SHANNON BROCHEITE NELSON to provide


support for the child under sections 154.001 and 154.002 of the Texas Family Code. Beginning


on the day RETAKA ROMEO NELSON AIK/A TAKE JONES and SHANNON BROCHEITE


NELSON's actual or potential obligation to support a child under sections 154.001 and 154.002


of the Family Code terminates,     IT IS   ORDERED that RETAKA ROMEO NELSON AIK/A


TAKE JONES and SHANNON BROCHEITE NELSON are discharged from the obligations set


forth in this medical support order with respect to that child, except for any failure by a parent to


fully comply with those obligations before that date.


       2.       Definitions -


        "Health Insurance" means insurance coverage that provides basic health-care services,


including usual physician services, office visits, hospitalization, and laboratory, X-ray, and


emergency services, that may be provided through a health maintenance organization or other


                                                 15




                                                                                             1537
private or public organization, other than medical assistance under chapter 32 of the Texas

Human Resources Code.

       "Reasonable cost" means the total cost of health insurance coverage for all children for

which RETAKA ROMEO NELSON AIKIA TAKE JONES is responsible under a medical

support order that does not exceed 9 percent of RETAKA ROMEO NELSON AIK/A TAKE

JONES' annual resources, as described by section 154.062(b) of the Texas Family Code.

       "Reasonable and necessary health-care expenses not paid by insurance and incurred by or

on behalf of a child" include, without limitation, any copayments for office visits or prescription

drugs, the yearly deductible, if any, and medical, surgical, prescription drug, mental health-care

services, dental, eye care, ophthalmological, and orthodontic charges.      These reasonable and

necessary health-care expenses do not include expenses for travel to and from the health-care

provider or for nonprescription medication.

       "Furnish" means:

               a.     to hand deliver the document by a person eighteen years of age or older

                      either to the recipient or to a person who is eighteen years of age or older

                      and permanently resides with the recipient;

               b.     to deliver the document to the recipient by certified mail, return receipt

                      requested, to the recipient's last known mailing or residence address; or

               c.     to deliver the document to the recipient at the recipient's last known

                      m�g or residence address using any person or entity wh�se principal

                       business is that of a courier or deliverer of papers or documents either

                       within or outside the United States.




                                                16




                                                                                           1538
        3.      Findings   on   Health   Insurance    Availability-   Having   considered   the   cost,


accessibility, and quality of health insurance coverage available to the parties, the Court finds:


        Health insurance is available or is in effect for the children through SHANNON


BROCHETTE NELSON's employment or membership in a union, trade association, or other


organization at a reasonable cost of $132.00 per month.


        IT IS FURTHER FOUND that the following orders regarding health-care coverage are in

the best interest of the children.


        4.      Provision of Health-Care Coverage -


        As child support, SHANNON BROCHETTE NELSON is ORDERED to continue to


maintain health insurance for each child who is the subject of this suit that covers basic health­


care services, including usual physician services, office visits, hospitalization, laboratory, X-ray,


and emergency services.


        SHANNON BROCHETTE NELSON is ORDERED to maintain such health insurance in


full force and effect on each child who is the subject of this suit as long as child support is


payable for that child. SHANNON BROCHETTE NELSON is ORDERED to convert any group


insurance to individual coverage or obtain other health insurance for each child within fifteen


days of termination of her employment or other disqualification from the group insurance.


SHANNON BROCHETTE NELSON is ORDERED to exercise any conversion options or


acquisition of new health insurance in such a n:ianner that the resulting insurance equals or


exceeds that in ef�ect immediately before the change.


        SHANNON BROCHETTE NELSON is ORDERED to furnish RETAKA ROMEO


NELSON A/KIA TAKE JONES a true and correct copy of the health insurance policy or


certification and a schedule of benefits within 30 days of the signing of this order. SHANNON


                                                 17




                                                                                              1539
BROCHETIE NELSON is ORDERED to furnish RETAKA ROMEO NELSON A/KIA TAKE

JONES the insurance cards and any other forms necessary for use of the insurance within 30

days of the signing of this order.      SHANNON BROCHETIE NELSON is ORDERED to

provide, within three days of receipt by her, to RETAKA ROMEO NELSON A/KIA TAKE

JONES any insurance checks, other payments, or explanations of benefits relating to any

medical expenses for the children that RETAKA ROMEO NELSON A/KIA TAKE JONES paid

or incurred.

       Pursuant to section 1504.051 of the Texas Insurance Code, IT IS ORDERED                that if


SHANNON BROCHETIE NELSON is eligible for dependent health coverage but fails to apply

to obtain coverage for the children, the insurer shall enroll the children on application of

RETAKA ROMEO NELSON A/KIA TAKE JONES or others as authorized by law.


       RETAKA ROMEO NELSON A/KIA TAKE JONES is ORDERED to pay SHANNON


BROCHETIE NELSON cash medical support, as additional child support, of one hundred

thirty-two dollars ($132.00) per month, with the fust installment being due and payable on July

1, 2013 and a like installment being due and payable on or before the 1st day of each month until

the termination or modification of current child support for all children under this order.

       IT IS ORDERED that the cash medical support provisions of this order shall be an

obligation of the estate of RETAKA ROMEO NELSON A/KIA TAKE JONES and shall not

terminate on his death.

       RETAKA ROMEO NELSON A/KIA TAKE JONES �s allowed to discontinue payment


of cash medical support, for the time RETAKA ROMEO NELSON A/KIA TAKE JONES is

providing coverage, if-

               a       health insurance for the child becomes available to RETAKA ROMEO

                                                        18




                                                                                              1540
                     NELSON A/K/A TAKE JONES at a reasonable cost;

               b.       RETAKA ROMEO NELSON A/K/A TAKE JONES enrolls the child in

                       the insurance plan; and

               c.      RETAKA        ROMEO         NELSON      A/K/A     TAKE      JONES     provides

                        SHANNON BROCHETTE NELSON and the title N-D agency the

                       information required under section 154.185 of the Texas Family Code.

       Pursuant to section 154.183(c) of the Texas Family Code, the reasonable and necessary

health-care expenses of the children that   are   not reimbursed by health insurance are allocated   as



follows: RETAKA ROMEO NELSON A/KJA TAKE JONES is ORDERED to pay 50 percent

and SHANNON BROCHETTE NELSON is ORDERED to pay 50 percent of the unreimbursed

health-care expenses if, at the time the expenses are incurred, SHANNON BROCHETTE

NELSON is providing health insurance as ordered.

       The party who incurs a health-care expense on behalf of a child is ORDERED to submit

to the other party all forms, receipts, bills, statements, and explanations of benefits reflecting the

uninsured portion of the health-care expenses within thirty days after he or she receives them.

The nonincurring party is ORDERED to pay his or her percentage of the uninsured portion of the

health-care expenses either by paying the health-care provider directly or by reimbursing the

incurring party for any advance payment exceeding the incurring party's percentage of the

uninsured portion of the health-care expenses within thirty days after the nonincurring party

receives the forms, receipts, bills, statements, and explanations of benefits.

        These provisions apply to all unreimbursed health-care expenses of any child who is the

subject of this suit that are incurred while child support is payable for that child.




                                                   19




                                                                                              154 1
       The parties may submit all forms, receipts, bills, statements, and explanations of benefits

reflecting the uninsured portion of the health-care expenses incurred on behalf of the children to

each other via mail, email, or facsimile.     Submission through any of these mediums will be

deemed proper notice.

       5.      Secondary Coverage    -   IT IS ORDERED that if a party provides secondary health

insurance coverage for the children, both parties shall cooperate fully with regard to the handling

and filing of claims with the insurance carrier providing the coverage in order to maximize the

benefits available to the children and to ensure that the party who pays for health-care expenses

for the children is reimbursed for the payment from both carriers to the fullest extent possible.

       6.      Compliance with Insurance Company Requirements - Each party is ORDERED

to conform to all requirements imposed by the terms and conditions of the policy of health

insurance covering the children in order to assure the maximum reimbursement or direct

payment by the insurance company of the incurred health-care expense, including but not limited

to requirements for advance notice to any carrier, second opinions, and the like. Each party is

ORDERED to use "preferred providers," or services within the health maintenance organization,

if applicable. Disallowance of the bill by a health insurer shall not excuse the obligation of

either party to make payment. Excepting emergency health-care expenses incurred on behalf of

the children, if a party incurs health-care expenses for the children using "out-of-network"

health-care providers or services, or fails to follow the health insurance company procedures or

requirements, that party shall pay all s.uch health-care expenses incurred absent ( 1) written

agreement of the parties allocating such health-care expenses or (2) further order of the Court.

       7.      Claims - Except as provided in this paragraph, the party who is not carrying the

health insurance policy covering the children is ORDERED to furnish to the party carrying the

                                                 20




                                                                                             1542
policy, within fifteen days of receiving them, any and all forms, receipts, bills, and statements

reflecting the health-care expenses the party not carrying the policy incurs on behalf of the

children. In accordance with section 1204.25 1 and 1504.055(a) of the Texas Insurance Code, IT

IS ORDERED that the party who is not carrying the health insurance policy covering the

children, at that party's option , may file any claims for health-care expenses directly with the

insurance carrier with and from whom coverage is provided for the benefit of the children and

receive payments directly from the insurance company. Further, for the sole purpose of section

1204.25 1 of the Texas Insurance Code, RETAKA ROMEO NELSON A/KJA TAKE JONES is

designated the managing conservator or possessory conservator of the children.

       The party who is carrying the health insurance policy covering the children is

ORDERED to submit all forms required by the insurance company for payment or

reimbursement of health-care expenses incurred by either party on behalf of a child to the

insurance carrier within fifteen days of that party's receiving any form, receipt, bill, or statement

reflecting the expenses.

       8.      Constructive Trust for Payments Received - IT IS ORDERED that any insurance

payments received by a party from the health insurance carrier as reimbursement for health-care

expenses incurred by or on behalf of a child shall belong to the party who paid those expenses.

IT IS FURTHER ORDERED that the party receiving the insurance payments is designated a

con�tructive trustee to receive any insurance checks or payments for health-care expenses paid

by the other party, and th� party carrying the policy shall endorse and forward the checks or
                                                                                _

payments, along with any explanation of benefits received, to the other party within three days of

receiving them.

       9.      WARNING - A PARENT ORDERED TO PROVIDE HEALTH INSURANCE

                                                 21




                                                                                             1543
OR TO PAY THE OTHER PARENT ADDIDONAL CHILD SUPPORT FOR THE COST OF


HEALTH INSURANCE WHO FAILS TO DO SO IS LIABLE FOR NECESSARY MEDICAL


EXPENSES OF THE CHILDREN, WITHOUT REGARD TO WHETHER THE EXPENSES


WOULD HAVE BEEN PAID IF HEALTH INSURANCE HAD BEEN PROVIDED, AND FOR


THE COST OF HEALTH INSURANCE PREMIUMS OR CONTRIBUTIONS, IF ANY, PAID


ON BEHALF OF THE CHILDREN.


Miscellaneous Child Support Provisions

       No Credit for Informal Payments


       IT IS ORDERED that the child support as prescribed in this decree shall be exclusively


discharged in the manner ordered and that any direct payments made by RETAKA ROMEO


NELSON A/K/A TAKE JONES to SHANNON BROCHETTE NELSON or any expenditures


incurred by RETAKA ROMEO NELSON A/K/A TAKE JONES during RETAKA ROMEO


NELSON A/K/A TAKE JONES's periods of possession of or access to the children,                     as



prescribed in this decree, for food, clothing, gifts, travel, shelter, or entertainment are deemed in


addition to and not in lieu of the support ordered in this decree.


       Support   as   Obligation of Estate


       IT IS ORDERED that the provisions for child support in this decree shall be an


obligation of the estate of RETAKA ROMEO NELSON A/K/A TAKE JONES and shall not


terminate on the death of RETAKA ROMEO NELSON A/K/A TAKE JONES.                           Payments


received for �e benefit of the children, including payments fr�m the Social Security


Administration, Department of Veterans Affairs or other governmental agency or life insurance


proceeds, annuity payments, trust distributions, or retirement survivor benefits, shall be a credit




                                                 22




                                                                                             1544
against this obligation. Any remaining balance of the child support is an obligation of RETAKA

ROMEO NELSON A/KIA TAKE JONES's estate.

       Termination of Orders on Remarriage of Parties but Not on Death of Obligee

       The provisions of this decree relating to current child support terminate on the remarriage

of RETAKA ROMEO NELSON A/KIA TAKE JONES to SHANNON BROCHETTE NELSON

unless a nonparent or agency has been appointed conservator of the children under chapter 153

of the Texas Family Code. An obligation to pay child support under this decree does not

terminate on the death of SHANNON BROCHETTE NELSON but continues as an obligation to

KMN and APN.

Required Notices

       NOTICE TO ANY PEACE OFFICER OF THE STATE OF TEXAS: YOU MAY


USE REASONABLE EFFORTS TO ENFORCE THE TERMS OF ClllLD CUSTODY


SPECIFIED IN TIDS ORDER. A PEACE OFFICER WHO RELIES ON THE TERMS


OF A COURT ORDER AND THE OFFICER'S AGENCY ARE ENTITLED TO THE


APPLICABLE         IMMUNITY      AGAINST       ANY    CLAIM,      CIVIL    OR    OTHERWISE,


REGARDING THE OFFICER'S GOOD FAITH ACTS PERFORMED IN THE SCOPE


OF THE OFFICER'S DUTIES IN ENFORCING THE TERMS OF THE ORDER THAT


RELATE TO ClllLD CUSTODY.                ANY PERSON WHO KNOWINGLY PRESENTS


FOR ENFORCEMENT AN ORDER THAT IS INVALID OR NO LONGER IN EFFECT


COMMITS AN OFFENSE THAT MAY BE PUNISHABLE BY CONFINEMENT IN JAIL


FOR AS LONG AS TWO YEARS AND A FINE OF AS MUCH AS $10,000.


      WARNINGS TO PARTIBS: FAILURE TO OBEY A COURT ORDER FOR ClllLD


SUPPORT OR FOR POSSESSION OF OR ACCESS TO A ClllLD MAY RESULT IN


                                               23




                                                                                          1545
FURTHER LITIGATION TO ENFORCE THE ORDER, INCLUDING CONTEMPT OF


COURT.      A FINDING OF CONTEMPT MAY BE PUNISHED BY CONFINEMENT IN


JAIL FOR UP TO SIX MONTHS, A FINE OF UP TO                           $500 FOR    EACH VIOLATION,


AND A MONEY JUDGMENT FOR PAYMENT OF ATTORNEY'S FEES AND COURT


COSTS.


        FAILURE OF A PARTY TO MAKE A CHILD SUPPORT PAYMENT TO THE


PLACE    AND IN THE MANNER REQUIRED BY A COURT ORDER MAY RESULT IN
THE PARTY'S NOT RECEIVING CREDIT FOR MAKING THE PAYMENT.


        FAILURE OF A PARTY TO PAY CHILD SUPPORT DOES NOT JUSTIFY


DENYING THAT PARTY COURT-ORDERED POSSESSION OF OR ACCESS TO A


CHILD. REFUSAL BY A PARTY TO ALLOW POSSESSION OF OR ACCESS TO A


CHILD      DOES      NOT     JUSTIFY       FAILURE         TO    PAY    COURT-ORDERED            CHILD


SUPPORT TO THAT PARTY.


Division ofMarital Estate

        The Court finds that the following is a just and right division of the parties' marital estate,

having due regard for the rights of each party and the children of the marriage.

        Property to Husband

        IT IS ORDERED AND DECREED that the husband, RETAKA ROMEO NELSON

A/KIA TAKE JONES, is awarded the following            as   his sole and separate property, and the wife is

divested of all right, title, interest, and claim in and_ to that property:

        H-1.    All household furniture, furnishings, fixtures, goods, art objects, collectibles,

appliances, and equipment in the possession of the husband or subject to his sole control.




                                                    24




                                                                                                 1546
        H-2.    All clothing, jewelry, and other personal effects in the possession of the husband

or subject to his sole control.

        H-3.    All sums of cash in the possession of the husband or subject to his sole control,

including funds on deposit, together with accrued but unpaid interest, in banks, savings

institutions, or other financial institutions, which accounts stand in the husband's sole name or

from which the husband has the sole right to withdraw funds or which             are    subject to the

husband's sole control.

        H-4.    All sums, whether matured or unmatured, accrued or unaccrued, vested or

otherwise, together with all increases thereof, the proceeds therefrom, and any other rights

related to any profit-sharing plan, retirement plan, Keogh plan, pension plan, employee stock

option plan, 401(k) plan, employee savings plan, accrued unpaid bonuses, disability plan, or

other benefits existing by reason of the husband's past, present, or future employment.

        H-5. All individual retirement accounts, simplified employee pensions, annuities, and

variable annuity life insurance benefits in the husband's name.

        H-6. All policies of life insurance (including cash values) insuring the husband's life.

        H-7. All brokerage accounts, stocks, bonds, mutual funds, and securities registered in the

husband's name, together with all dividends, splits, and other rights and privileges in connection

with them.

        H-8.    The 2006 Mercedes __ motor vehicle, vehicle identification number

_______,,             together with all prepaid insurance, keys, and title documents.




                                                 25




                                                                                              1547
        Property to Wife

        IT IS ORDERED AND DECREED that the wife, SHANNON BROCHETTE NELSON,

is awarded the following as her sole and separate property, and the husband is divested of all

right, title, interest, and claim in and to that property:

        W-1.    All household furniture, furnishings, fixtures, goods, art objects, collectibles,

appliances, and equipment in the possession of the wife or subject to her sole control.

        W-2.    All clothing, jewelry, and other personal effects in the possession of the wife or

subject to her sole control.

        W-3.    All sums of cash in the possession of the wife or subject to her sole control,

including funds on deposit, together with accrued but unpaid interest, in banks, savings

institutions, or other financial institutions, which accounts stand in the wife's sole name or from

which the wife has the sole right to withdraw funds or which          are   subject to the wife's sole

control.

        W-4.    The sums, whether matured or unmatured, accrued or unaccrued, vested or

otherwise, together with all increases thereof, the proceeds therefrom, and any other rights

related to any profit-sharing plan, retirement plan, Keogh plan, pension plan, employee stock

option plan, 401(k) plan, employee savings plan, accrued unpaid bonuses, disability plan, or

other benefits existing by reason of the wife's past, present, or future employment.

        W-5. The individual retirement accounts, simplified �mployee pensions, annuities, and

variable annuity life insuran� benefits in the wife's name.

        W-6. All policies of life insurance (including cash values) insuring the wife's life.




                                                    26



                                                                                                1548
         W-7. All brokerage accounts, stocks, bonds, mutual funds, and securities registered in the

wife's name, together with all dividends, splits, and other rights and privileges in connection with

them.

         W-8.    The 201 l Nissan Versa motor vehicle, vehicle identification number   _____




_  , together with all prepaid insurance, keys, and title documents.

         W-.     The 2004 Saab 95 ARC motor vehicle, vehicle identification number

YS3ED49A743003729, together with all prepaid insurance, keys, and title documents, which is

currently is Husband's possession and control, and which shall be returned to wife at 950

Gemini, Suite 6, Houston, Texas 77058 by no later than June 14, 2013 at 3:00 p.m.

         W-10.    In   the case that the 2004 Saab 95 ARC is no longer in Husband's possession and

control and/or not returned to wife by June 14, 2013 as above, Wife is awarded a judgment of

$2,000. 00 against Husband as reimbursement for the vehicle to equalize the community estate.

         Division of Debt

         Debts to Husband

         IT IS ORDERED AND DECREED that the husband, RETAKA ROMEO NELSON

A/KIA TAKE JONES, shall pay, as a part of the division of the estate of the parties, and shall

indemnify and hold the wife and her property harmless from any failure to so discharge, these

items:

         H-1.    The balance due, including principal, interest, and all other charges, on the

promissory note �iven as part of the purchase price of and secured by a lien on the 2006

Mercedes          motor vehicle awarded to husband.

         H-2.    The following debts, charges, liabilities, and obligations:

                 a.       Federal income tax for the previous year: 2012

                                                  27




                                                                                           1549
                       Husband shall pay 100% of any and all amounts, including principal,


                       interest, and penalties, assessed against the parties, jointly or individually,


                       due to Husband's fraudulent joint filing for tax year   2012.

       H-3.    All debts, charges, liabilities, and other obligations incurred solely by the husband

from and after January   20, 2012 unless express provision is made in this decree to the contrary.

       H-4.    All encumbrances, ad valorem taxes, liens, assessments, or other charges due or

to become due on the real and personal property awarded to the husband in this decree unless


express provision is made in this decree to the contrary.


       H-5.     In the case that the   2004 Saab 95 ARC is no longer in Husband's possession and

control and/or not returned to wife by June    14, 2013 as above, Wife is awarded a judgment of

$2,000. 00 against Husband as reimbursement for the vehicle to equalize the community estate.

       Debts to Wife


       IT IS ORDERED AND DECREED that the wife, SHANNON BROCHETTE NELSON,

shall pay, as a part of the division of the estate of the parties, and shall indemnify and hold the


husband and his property harmless from any failure to so discharge, these items:


       W-1.    The balance due, including principal, interest, and all other charges, on the


promissory note given as part of the purchase price of and secured by a lien on the     2011 Nissan

Versa motor vehicle awarded to wife.


       W-2.    All debts, charges, liabilities, and other obligations incurred solely by the wife

from an� after January   20, 2012 unless express provision is mad� in this decree to the contrary.

       W-3.    All encumbrances, ad valorem taxes, liens, assessments, or other charges due or

to become due on the real and personal property awarded to the wife in this decree unless


express provision is made in this decree to the contrary.


                                                  28



                                                                                              1550
       Notice

       IT IS ORDERED AND DECREED that each party shall send to the other party, within

three days of its receipt, a copy of any correspondence from a creditor or taxing authority


concerning any potential liability of the other party.

       Judgments to Equalize the Community Estate

       A.       IT IS ORDERED that SHANNON BROCHETTE NELSON is granted a

                judgment to equalize the community estate, against RETAKA ROMEO NELSON

                A/K/A TAKE JONES of two thousand dollars ($2,000.00)           as   reimbursement for

                the 2004 Saab 95 ARC, such judgment bearing interest at six (6) percent simple

                interest per year from the date this order is signed, for which let execution issue.

       B.       IT IS ORDERED that SHANNON BROCHETTE NELSON is granted a

                judgment to equalize the community estate, against RETAKA ROMEO NELSON

                AIKIA TAKE JONES of seven thousand five hundred dollars ($7,500.00) as

                reimbursement for the 2012 federal income tax liability assessed against

                SHANNON BROCHETTE NELSON, such judgment bearing interest at six (6)

                percent simple interest per year from the date this order is signed, for which let

                execution issue.

       Judgment for Attorney's Fees As Additional Child Support

        The Court finds that SHANNON BROCHETTE NELSON has incurred $22,800.00 as

attorney's fees, expenses, and costs, which were necessary as support for SHANNON

BROCHETTE NELSON and the children the subject of this suit. IT IS ORDERED that good

cause exists to award SHANNON BROCHETTE NELSON a judgment, as additional child

support, in the amount of $22,800.00 for attorney's fees, expenses, and costs, with interest at 6

                                                  29




                                                                                               155 1
percent per year compounded annually from the date this Final Decree of Divorce is signed until

paid.   The judgment, for which let execution issue, is awarded against RETAKA ROMEO

NELS ON A/K/A TAKE JONES, and RETAKA ROMEO NELSON A/K/A TAKE JONES is

ORDERED to pay the fees, expenses, costs, and interest to SHANNON BROCHETTE

NELS ON for the support of the children, in installments of $300.00 per month beginning

September 1, 2013 and the first of each month thereafter until paid in full.       SHANNON

BROCHETTE NELSON may enforce this judgment for fees, expenses, and costs in her own

name by any means available for the enforcement of a judgment for debt.


        Withholding from Earnings

        IT IS ORDERED that any employer of RETAKA ROMEO NELSON A/K/A TAKE

JONES shall be ordered to withhold from earnings for attorneys fees child support from the

disposable earnings of RETAKA ROMEO NELSON A/K/A TAKE JONES for the support of

KELLY MICHELLE NELSON and ALEXIS PAIGE NELSON.

        IT IS FURTHER ORDERED that all amounts withheld from the disposable earnings of

RETAKA ROMEO NELSON A/K/A TAKE JONES by the employer and paid in accordance

with the order to that employer shall constitute a credit against the child support obligation.

Payment of the full amount of child support ordered paid by this decree through the means of

withholding from earnings shall discharge the child support obligation. If the amount withheld

from earnings and credited against the child support obligation is less than 100 percent of the

amount ordered to be paid by this decree, the balance due remains an obligation of RETAKA

ROMEO NELSON A/K/A TAKE JONES, and it is hereby ORDERED that RETAKA ROMEO

NELSON A/K/A TAKE JONES pay the balance due directly to the state disbursement unit

specified below.

                                              30




                                                                                         1552
       On this date the Court signed an Employer's Wage Withholding Order.

       Payment

       IT IS ORDERED that all payments shall be made through the state disbursement unit at

Texas Child Support Disbursement Unit, P.O. Box 65979 1, San Antonio, Texas 78265-979 1,

and thereafter promptly remitted to SHANNON BROCHETIE NELSON for the support of the

children. IT IS ORDERED that each party shall pay, when due, all fees charged to that party by

the state disbursement unit and any other agency statutorily authorized to charge a fee.

       Attorney's Fees on Appeal to Court of Appeals

       IT IS FURTHER ORDERED AND DECREED that SHANNON BROCHETIE

NELSON is awarded a judgment of ten thousand dollars ($ 1 0,000.00) against RETAKA

ROMEO NELSON AIK/A TAKE JONES for attorney's fees on appeal for the benefit of

attorney, D. Michelle Tewal of Hegwood & Associates, P.C. or her respective counsel. The

judgment shall bear interest at 6 percent per year compounded annually from the date of

judgment, for which let execution issue.

       IT IS FURTHER ORDERED AND DECREED that the judgment of attorney's fees on

appeal rendered against RETAKA ROMEO NELSON AIK/A TAKE JONES is conditioned on

the pursuit of an ultimately unsuccessful appeal to the Court of Appeals.

       Attorney's Fees on ARpeal to SuRreme Court of Texas

       IT IS FURTHER ORDERED AND DECREED that SHANNON BROCHETIE

NELSON is awarded a j�dgment of ten thousand dollars ($ 10,000.00) again�t RETAKA

ROMEO NELSON AIK/A TAKE JONES for attorney's fees on appeal for the benefit of

attorney, D. Michelle Tewal of Hegwood & Associates, P.C. or her respective counsel. The

judgment shall bear interest at 6 percent per year compounded annually from the date of

                                                31




                                                                                           1553
judgment, for which let execution issue.

       IT IS FURTHER ORDERED AND DECREED that the judgment of attorney's fees on

appeal rendered against RETAKA ROMEO NELSON A/K/A TAKE JONES is conditioned on

the pursuit of an ultimately unsuccessful appeal to the Supreme Court of Texas.

       Amicus Attorney Fees

       The Court finds that Attorney Jolanda Jones has satisfactorily discharged all of the

attorney duties and obligations under chapter 1 07 of the Texas Family Code, and IT IS

ORDERED that Attorney Jolanda       Jones is hereby   discharged and   relieved   of any further   rights,


duties, and responsibilities in this case.   The Court finds that the fees   are   necessaries for the

benefit of the children. IT IS FURTHER ORDERED that Attorney Jolanda Jones is awarded a

judgment, for which let execution issue, of $ 1 8,0 16.50 as additional legal fees, expenses, and

costs, with interest at 6 percent per year compounded annually from the date this Final Decree of

Divorce is signed until paid, for services rendered as amicus attorney from April 28, 201 3

through the entry of this Decree.       These fees are taxed as costs, and RETAKA ROMEO

NELSON AIK/A TAKE JONES is ORDERED to pay $14,69 1.25 of said fees and applicable

interest and SHANNON BROCHETTE NELSON is ORDERED to pay $3,325.25 and

applicable interest of said fees to Attorney Jolanda Jones. RETAKA ROMEO NELSON A/K/A

TAKE JONES is ORDERED to pay his balance in installments of $300.00 per month beginning

September l , 2013 and the first of each month thereafter until paid in full via wage or income

�ithholding order. SHANNON BROCHETTE NELSO� is ORDERED to pay by cash, cashier's

check, or money order on or before October 1, 2013. Attorney Jolanda Jones may enforce this

order for fees in the attorney's own name.




                                                32




                                                                                                   1554
       Withholding from Earnings

       IT IS ORDERED that any employer of RETAKA ROMEO NELSON NKIA TAKE

JONES shall be ordered to withhold from earnings for attorneys fees as child support from the

disposable earnings of RETAKA RO EO NELSON NKIA TAKE JONES for the support of


        APNJ .E
     MICHEi
KMN and

       IT IS FURTHER ORDERED that all amounts withheld from the disposable earnings of

RETAKA ROMEO NELSON NKIA TAKE JONES by the employer and paid in accordance

with the order to that employer shall constitute a credit against the child support obligation.

Payment of the full amount of child support ordered paid by this decree through the means of

withholding from earnings shall discharge the child support obligation. If the amount withheld

from earnings and credited against the child support obligation is less than 100 percent of the

amount ordered to be paid by this decree, the balance due remains an obligation of RETAKA

ROMEO NELSON NKIA TAKE JONES, and it is hereby ORDERED that RETAKA ROMEO

NELSON NKIA TAKE JONES pay the balance due directly to the state disbursement unit

specified below.

       On this date the Court signed an Employer's Wage Withholding Order.

       Payment

       IT IS ORDERED that all payments shall be made through the state disbursement unit at

Texas Child Support Disbursement Unit, P.O. Box 659791, San Antonio, Texas 78265-979 1,

and thereafter promptly remitted to Attorney Jolanda Jones at Law Office of Jolanda Jones, PO

Box 8312, Houston, Texas 77288.




                                              33




                                                                                        1555
       Treatment/Allocation of Community Income for Year of Divorce

       IT IS ORDERED AND DECREED that, for the calendar year 201 3, each party shall file

an individual income tax return in accordance with the Internal Revenue Code.

       IT IS ORDERED AND DECREED that for calendar year 201 3, each party shall

indemnify and hold the other party and his or her property harmless from any tax liability

associated with the reporting party's individual tax return for that year unless the parties have

agreed to allocate their tax liability in a manner different from that reflected on their returns.

       IT IS ORDERED AND DECREED that each party shall furnish such information to the

other party as is requested to prepare federal income tax returns for 201 3 within thirty days of

receipt of a written request for the information, and in no event shall the available information be

exchanged later than March 1, 2014. As requested information becomes available after that date,

it shall be provided within ten days of receipt.

       IT IS ORDERED AND DECREED that all payments made to the other party in

accordance with the allocation provisions for payment of federal income taxes contained in this

Final Decree of Divorce are not deemed income to the party receiving those payments but are

part of the property division and necessary for a just and right division of the parties' estate.

        No Alimony

       IT IS ORDERED AND DECREED that no provision of this decree shall be construed as

alimony under the Internal Revenue Code, except as this decree expressly provides for payment

of maintenance or alimony under the Internal Reven�e Code.




                                                   34




                                                                                                1556
Transfer and Delivery ofProperly

       Direction to Deliver Property

       RETAKA ROMEO NELSON AIK/A TAKE JONES is ORDERED to deliver to

SHANNON BROCHETTE NELSON on June 14, 201 3 by no later than 3:00 p.m at Hegwood &

Associates, P.C., 950 Gemini, Suite 6, Houston, Texas 77058 these items:

       1.       2004 Saab 95 ARC together with all keys, insurance policies, registration papers,

and title documents or

Permanent Injunctions as to Persons

       The Court finds that, because of the conduct of RETAKA ROMEO NELSON AIK/A

TAKE JONES, a permanent injunction against him should be granted as appropriate relief

because there is no adequate remedy at law.

       The permanent injunction granted below shall be effective immediately and shall be

binding on RETAKA ROMEO NELSON AIK/A TAKE JONES; on his agents, servants,

employees, and attorneys; and on those persons in active concert or participation with them who

receive actual notice of this order by personal service or otherwise.

       IT IS ORDERED AND DECREED that RETAKA ROMEO NELSON AIK/A TAKE

JONES is permanently enjoined from:

        1.     Committing family violence, including physical, mental, emotional, verbal or

               cyber abuse of any nature, as well as stalking, as defined by section 7 1 .004 of the

               Texas Family Code.

       2.      Doing any act that is intended to result in physical harm, bodily injury, assault, or

               sexual assault against Kelly Michelle Nelson, Alexis Paige Nelson, or Shannon

               Brochette Nelson.

                                                 35




                                                                                            1557
3.    Doing any act that is a threat that reasonably places KMN

      APN, or Shannon Brochette Nelson in fear of imminent physical

      harm, bodily injury, assault, or sexual assault.

4.    Committing abuse of a child of the family or household as defined by Texas

      Family Code section 26 1 .00 l ( l )(C), (E), and (G).

5.    Communicating directly with KMN, APN, or

      Shannon Brochette Nelson in a threatening or harassing manner.

6.    Communicating a threat through any person to KMN, APN,

      or Shannon Brochette Nelson.

7.    Communicating       with   the   children    outside     of the   SAFE   Program   or

      communicating negative comments about Shannon Brochette Nelson to the

      children or asking the children questions regarding Shannon Brochette Nelson,

      Morris Edwards, Amanda Norris, PhD., Octavia Jones-Reed, and Chris Jones.

8.    Communicating to KMN or APN to not obey

      Shannon Brochette Nelson or other adults.

9.    On the basis of good cause shown, engaging in conduct directed specifically

      toward KMN, APN, or Shannon Brochette

      Nelson, including following KMN, APN, or

      Shannon Brochette Nelson, that is reasonably likely to harass, annoy, alarm,

      abuse, torment •. or embarrass KMN, APN, or

      Shannon Brochette Nelson.

10.   Accessing Shannon Brochette Nelson's wireless and/or wired internet network in

      any manner, including but not limited to remote, wired, or wireless access.

                                         36




                                                                                    1558
 1 1.   Accessing Shannon Brochette Nelson's cellular and/or wireless and/or wired

        phone services or data storage via iCloud or any other virtual or actual storage

        medium in any manner, including but not limited to remote, wired, or wireless

        access.

 1 2.   Accessing Shannon Brochette Nelson's wireless and/or wired electronic devices

        and accounts, remotely or otherwise, including but not limited to cell phone,

        computer, modem, router, hard drive, cable box, global positioning satellite

        device, personal digital assistant, tablet pc, digital camera, smart television,

        gaming systems, DVD/Blueray player.

� 3.    Going to or near the residences or places of employment or business or school of

        KMN, APN, or Shannon Brochette Nelson. The

        Court specifically prohibits Respondent from going to or near the following

        addresses, but not limited to: 2323 West Bay Area Blvd. #7 16, Webster, Texas

        77598;    3001   West Bay Area Blvd., Friendswood, Texas 77546;              2903

        Friendswood Link Rd., Webster, Texas 77598; 2000 Garth Rd., Baytown Texas

        77520 and specifically requires Respondent to maintain at least one ( 1 ) mile from

        the above-listed addresses.

 14.    Going to or near, or w ithin one ( 1 ) mile of, any location w here KMN,

        APN, or . Shannon Brochette Nelson is know n by

        Resp�ndent to be and further prohibited from remaining wi�n one ( 1 ) mile after

        Respondent becomes aw are of KMN, APN, or

        Shannon Brochette Nelson's presence.




                                        37




                                                                                   1559
       15.     Going t o o r near the residences, caregivers, child-care facilities, o r schools where



               KMN and APN normally attend or in which
               KMN and APN normally reside or are cared for.

               The Court specifically prohibits Respondent from going to or near      2323 West Bay

               Area Blvd.     #7 16, Webster, Texas 77598; 3001 West Bay Area Blvd.,

               Friendswood, Texas      77546; 2903 Friendswood Link Rd., Webster, Texas 77598;

               6327 Tautenhahn, Houston, Texas 77016 and specifically requires Respondent to

               maintain at least one   ( 1 ) mile from the above-listed addresses.

       16.
               Removing KMN and/or APN from the possession of any school where             KMN or


               APN attend or from the possession and/or care of Shannon Brochette Nelson,

               Octavia Jones-Reed, and/or Chris Jones.



       17.     Possessing a firearm or     ammunition,   unless Respondent is a peace officer, as


               defined by section   1 .07 of the Texas Penal Code, actively engaged in employment

               as a sworn, full-time paid employee of a state agency or political subdivision.


       18.     Removing KMN and/or APN or causing or

              directing someone else to remove said children outside of Harris county and


               contiguous counties for any reason.


Service of Writ

        IT IS ORDERED that RETAKA ROMEO NELSON AIK/A TAKE JONES shall be

deemed to be duly served with the writ of injunction.




                                                  38




                                                                                              1560
Change ofRespondent 's Name

       IT IS ORDERED AND DECREED that SHANNON BROCHETIE NELSON's name is

changed to SHANNON BROCHETIE JONES.

Court Costs

       IT IS ORDERED AND DECREED that costs of court are to be borne by the party who

incurred them.

Resolution of Temporary Orders




Discluuge from Discovery Retention Requirement

       IT IS ORDERED AND DECREED that the parties and their respective attorneys are

discharged from the requirement of keeping and storing the documents produced in this case in

accordance with rule 1 9 1 .4(d) of the Texas Rules of Civil Procedure.       or/�,�� � I
    DI' 'J'V"' I C {Qt'.e.I 01. d1        J,' �/ ('fJ[Jrtt/ J h 1/( 61' /HIA 1\,.//l. V
Indemnification
                                                                              /)--ec. ,�64" 1/1 GJ..e)/S-"
       Each party represents and warrants that he or she has not incurred any outstanding debt,

obligation, or other liability on which the other party is or may be liable, other than those

described in this decree. Each party agrees �d IT IS ORDERED that if any claim, action, or

proceeding is hereafter initiated seeking to hold the party not assuming a debt, an obligation, a

liability, an act, or an omission of the other party liable for such debt, obligation, liability, act or

omission of the other party, that other party will, at his or her sole expense, defend the party not

assuming the debt, obligation, liability, act, or omission of the other party against any such claim

or demand, whether or not well founded, and will indemnify the party not assuming the debt,

                                                  39




                                                                                               156 1
obligation, liability, act, or omission of the other             party and hold him or her harmless from all

damages resulting from the claim or demand.


       Damages, as used in this provision, includes any reasonable loss, cost, expense, penalty,


and other damage, including without limitation attorney's fees and other costs and expenses


reasonably and necessarily incurred in enforcing this indemnity.


       IT IS ORDERED that the indemnifying party will reimburse the indemnified party, on

demand, for any payment made by the indemnified party at any time after the entry of the


divorce decree to satisfy any judgment of any court of competent jurisdiction or in accordance


with a bona fide compromise or settlement of claims, demands, or actions for any damages to


which this indemnity relates.


       The parties agree and     IT IS ORDERED that each party will give the other party prompt

written notice of any litigation threatened or instituted against either party that might constitute


the basis of a claim for indemnity under this decree.


Clarifying Orders

       Without affecting the finality of this Final Decree of Divorce, this Court expressly


reserves the right to make orders necessary to clarify and enforce this decree.


ReliefNot Granted

       IT IS ORDERED AND DECREED that all relief requested in this case and not expressly

granted is denied. This is a final judgment, for which let execution and all Writs and processes
                                -- - -·- ·   · · -·- ·




necessary to enforce this judgment issue.                '.fhis judgment finally disposes of all claims and all


parties and is appealable.




                                                            40



                                                                                                       1562
Date ofJudgment


                                    JUN 2 6 Z0.13
SIGNED on   --------"

                                           ii1(9B'PRESIDING
                                           J


APPROVED AS TO FORM ONLY:

Hegwood & Associates, P.C.




   Kimberly A. Hegwood
   State Bar No. 00798248
   950 Gemini, Suite 6
   Houston, Texas 77058
   Tel: (28 1 ) 2 1 8-0880
   Fax: (28 1 ) 938- 1 785

   Attorney for Shannon Brochette Nelson




   State B       o.
   PO Box 83 2
   HOUSTON, TX 77288
   Tel: (7 1 3) 874- 1 1 1 1
   Fax: (888) 874-8076

   Amicus Attorney for Kelly Michelle Nelson and Alexis Paige Nelson




                         41




                                                                       1563
APPROVED AND CONSENTED TO AS TO
BOTH FORM AND SUBSTANCE:




RETAKA ROMEO NELSON a/k/a TAKE JONES




                                 42




                                       1564
            Appendix Tab P:
  Signed Order of Written Findings of
Defective Service of Counter-Petition and
                Citation
                                         NO. 2012-04063

IN THE MATTER OF                                   §    IN THE DISTRICT COURT
THE MARRIAGE OF                                    §
                                                   §
RETAKA ROMEO NELSON                                §
AND                                                §    312TH JUDICIAL DISTRICT
SHANNON BROCHETTE NELSON                           §
                                                   §
AND IN THE INTEREST OF                             §
KELLY MICHELLE NELSON AND                          §    HARIUSCOUNTY,TEXAS
ALEXIS PAIGE NELSON, CHILDREN                      §

        ORDER ON MOTION TO SET ASIDE OR DISSOLVE RESPONDENT'S
                    DEFAULT TEMPORARY ORDERS

       On JlUle 11, 2012 the Court heard and GRANTED Petitioner's motion to set aside or

dissolve Respondent's default temporary orders signed and entered on April 4, 2012 for

Respondent, SHANNON BROCHETTE NELSON, against Petitioner, RETAKA RQEo
                                                                                                         -~
                                                                                                   r-1'!!:;
NELSON.                                                                                        .   ~~.~           :::
A n'Pearances
                                                                                                        ·- ....
                                                                                                   .._. l: u;     (.!:J
 r.                                                                                                ~uc            ~

       Petitioner/Counter-Respondent, RETAKA ROMEO NELSON appeared                     in~ and
through Lead Counsel, Edward C. Burwell, and announced ready.

       KespomtentJCounter-l'etJ.tJ.oner, :StlANNUN tlKUCH.t-11 t- Nt-L:SUN appeared m person

and through attorney of record, D. Michelle Tewal, and announced ready.

Defective Service of Process

       The Court finds that setVice of process ofthe defaulttemporary orders signed and entered

on April 4, 2012 for SHANNON BROCHETTE NELSON, against RETAKA ROMEO

NELSON, contains multiple defectives.

       The Court finds that the service address listed on the Order Granting Alternative Service

on RETAKA ROMEO NELSON for SHANNON BROCHETTE NELSON, is defective.

RET AKA ROMEO NELSON AND SHANNON BROCHE'ITE NELSON
IN THE INTEREST OF KELLY MICHELLE NELSON AND ALEXIS PAIGE NELSON
ORDER ON MOTION TO SET ASIDE OR DISSOLVE RESPONDENT'S DEFAULT TEMPORARY ORDERS
                                                   1
                                                                                 RECORDER'S MEMORANDUM
                                                                                 This Instrument Is of poor quality
                                                                                       at the time of imaging
                                                                                                      370
.....
 ·I


               The Court finds that the service address listed on the Citation executed on RETAKA

        ROMEO NELSON for SHANNON BROCHETTE NELSON, is defective.

               The Court finds that the service address listed on the Process Server's Affidavit executed

        on RETAKA ROMEO NELSON for SHANNON BROCHETTE NELSON, is defective.

               The Court finds that the service address listed on the Return of Service executed on

        RETAKA ROMEO NELSON for SHANNON BROCHETTE NELSON, is defective.

               The Court finds that Petitioner, RETAKA ROMEO NELSON, did not receive proper

        service and notice of Respondent's Citation, Counter-Original Petition for Divorce, Order

        Granting Alternative Service, and Temporary Restraining Order, in accordance to the Texas

        Rules ofCivil Procedure.

               On June 11, 2012 the Court ORDERED that the default temporary orders signed and

        entered on April 4, 2012 for Respondent, SHANNON BROCHETTE NELSON, against

        Petitioner, RETAKA ROMEO NELSON, is void and set aside, as evidenced by the June 11,

        2012 entry on the General Order ofthe Court, and by signature below.




                                                                   oz...,
        SIGNED this     t1-    day of     ikbt2Y
                                            u
                                                            '20_\_.




        RET AKA ROMEO NELSON AND SHANNON BROCHETTE NELSON
        IN THE INTEREST OF KELLY MICHELLE NELSON AND ALEXIS PAIGE NELSON
        ORDER ON MOTION TO SET ASIDE OR DISSOLVE RESPONDENT'S DEFAULT TEMPORARY ORDERS
                                                           2



                                                                                                    371
AGREED AS TO FORM ONLY



RET AKA ROMEO NELSON
ProSe Petitioner/Counter-Respondent
3007 Woodland Hills Dr.# 219, Kingwood, TX 77339
Tel: (832) 590-9295/ Alt (415) 446-9395
Fax:~-
  (888) 633- ~~


D.             ~
State Bar No. 06618
95 Gemini, Suite 6
Houston, TX 77058
Tel: (281) 218-0880
Fax: (281) 938-1785

Attorney for Respondent/Counter-Petitioner,
Shannon Brochette Nelson



Nathene Caldwell
State Bar No. 22050800
Assistant Attorney General
Child Support Division
Child Support Unit 0608E
450 N. Sam Houston, Suite 190
Houston, TX 77060
Tel: (218) 820-1200
Fax: (281) 445-3301


AGREED AND CONSENTED TO AS BOTH FORM AND SUBSTANCE



SHANNON BROCHETTE NELSON
Counter-Petitioner/Respondent
  .--"'
~..-oz.__
RETAKA ROMEO NELSON
Pro Se Petitioner/Counter-Respondent


RET AKA ROMEO NELSON AND SHANNON BROCHETIE NELSON
IN THE INTEREST OF KELLY MICHELLE NELSON AND ALEXIS PAIGE NELSON
ORDER ON MOTION TO SET ASIDE OR DISSOLVE RESPONDENT'S DEFAULT TEMPORARY ORDERS
                                                   3



                                                                                 372